    Case 3:19-cv-02585-N Document 47 Filed 04/10/19                           Page 1 of 55 PageID 1083




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                             MDL 2327

-------------------------------------------------
THIS DOCUMENT RELATES TO ALL CASES ON
EXHIBIT 1


                                               SHOW CAUSE ORDER

         On March 26, 2019, this court ordered that “by April 8, 20191, plaintiffs’ leadership and

counsel for ALL defendants with cases identified on Exhibit A attached hereto are directed to go

to the court’s website at https://www.wvsd.uscourts.gov/MDL/ethicon/forms.html, complete and

jointly submit one copy of the Transfer/Remand Information Spreadsheet in Excel format as found

on the court’s website to the court at WVSDml_MDL_Transfers@wvsd.uscourts.gov.” [ECF No.

7710]. The parties have failed to comply with this court’s order. The submission of this

information as directed by the court was essential to the planned remand or transfer of

thousands of cases.

         The court ORDERS that plaintiffs’ leadership and counsel for ALL defendants named in

cases on Exhibit 12 are directed to show cause in writing why they should not be sanctioned for

failing to comply with my Order by Wednesday, April 24, 2019. Any filing must be made in

the individual cases on Exhibit 1. The court will schedule a hearing at a later date.



1
 The court extended this deadline to April 9, 2019.
2
 The cases on Exhibit 1 are the all cases from the original Exhibit A that remain open and on the court’s docket as
of the date of entry of this order.
                                                         1
  Case 3:19-cv-02585-N Document 47 Filed 04/10/19               Page 2 of 55 PageID 1084


       The Court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327 and in each

case on Exhibit 1 and send a copy of this order to counsel of record and any unrepresented party

in each case on Exhibit 1.

                                            ENTER: April 10, 2019




                                               2
                               EXHIBIT
 Case 3:19-cv-02585-N Document 47        1
                                  Filed 04/10/19           Page 3 of 55 PageID 1085

     Civil Action No.                           Case Style
 1   2:15-cv-07658      Ennis v. Tissue Science Laboratories Limited
 2   2:13-cv-07293      Coleman et al v. C. R. Bard, Inc. et al
 3   2:12-cv-02734      Clark v. C. R. Bard, Inc.
 4   2:13-cv-16035      Gibbs v. C. R. Bard, Inc. et al
 5   2:13-cv-20403      Codding-Frederick et al v. C. R. Bard, Inc. et al
 6   2:13-cv-21716      Packwood et al v. C. R. Bard, Inc. et al
 7   2:14-cv-29784      Dietz v. C. R. Bard, Inc.
 8   2:14-cv-30686      Bosley v. C. R. Bard, Inc. et al
 9   2:14-cv-31466      Arvanitis v. C. R. Bard, Inc. et al
10   2:17-cv-02379      Schilling v. C. R. Bard, Inc. et al
11   2:17-cv-03217      Blair v. C. R. Bard, Inc. et al
12   2:13-cv-29613      Powers et al v. C. R. Bard, Inc. et al
13   2:14-cv-13613      Andrues et al v. C. R. Bard, Inc. et al
14   2:14-cv-13964      Hubbard et al v. C. R. Bard, Inc. et al
15   2:14-cv-29750      Gauthier v. C. R. Bard, Inc. et al
16   2:15-cv-08733      Alexander v. C. R. Bard, Inc. et al
17   2:15-cv-13767      Pine v. C. R. Bard, Inc. et al
18   2:16-cv-03367      Bullock v. C. R. Bard, Inc. et al
19   2:13-cv-23676      Roberson et al v. C. R. Bard, Inc. et al
20   2:14-cv-25600      Hartzell et al v. C. R. Bard, Inc. et al
21   2:13-cv-17582      Wilson v. Ethicon, Inc. et al
22   2:13-cv-13069      Proctor v. Ethicon, Inc. et al
23   2:17-cv-00430      Hughes et al v. Ethicon, Inc. et al
24   2:13-cv-20392      Williams v. Ethicon, Inc. et al
25   2:13-cv-20507      M anring et al v. Ethicon, Inc. et al
26   2:13-cv-21710      DeGesero et al v. Ethicon, Inc. et al
27   2:13-cv-30730      M eredith v. Ethicon, Inc. et al
28   2:14-cv-14599      Sartell et al v. Ethicon, Inc. et al
29   2:13-cv-25363      Barfield et al v. Ethicon, Inc. et al
30   2:14-cv-26246      Smith v. Boston Scientific Corporation et al
31   2:15-cv-15943      Dean et al v. Boston Scientific Corporation
32   2:16-cv-01151      Guay v. Boston Scientific Corporation
33   2:16-cv-03485      Horne et al v. Boston Scientific Corporation
34   2:16-cv-03529      Schutt v. Boston Scientific Corporation
35   2:16-cv-04910      Herbowy-Hubalek et al v. Boston Scientific Corporation
36   2:16-cv-07873      Everett v. Boston Scientific Corporation
37   2:17-cv-01797      Colvin et al v. Boston Scientific Corporation
38   2:17-cv-01941      Dugger v. Boston Scientific Corporation
39   2:14-cv-30144      Jones v. Boston Scientific Corporation
40   2:14-cv-30487      Beyer et al v. Boston Scientific Corporation
41   2:15-cv-04454      Garza et al v. Boston Scientific Corporation
                               EXHIBIT
 Case 3:19-cv-02585-N Document 47        1
                                  Filed 04/10/19           Page 4 of 55 PageID 1086

     Civil Action No.                            Case Style
42   2:15-cv-05160      Walden et al v. Boston Scientific Corporation
43   2:15-cv-09040      M eadows et al v. Boston Scientific Corporation
44   2:15-cv-09662      M cCorquodale v. Boston Scientific Corporation
45   2:15-cv-13056      Sheetz et al v. Boston Scientific Corporation
46   2:15-cv-15597      Lackey-Putnam et al v. Boston Scientific Corporation
47   2:16-cv-03270      Reynolds v. Boston Scientific Corporation
48   2:16-cv-03379      Garner v. Boston Scientific Corporation
49   2:16-cv-03385      M cClain et al v. Boston Scientific Corporation
50   2:14-cv-15479      Eno v. Boston Scientific Corporation
51   2:14-cv-18401      Hernandez v. Boston Scientific Corporation
52   2:14-cv-22133      Genske v. Boston Scientific Corporation
53   2:14-cv-22364      Szymanski v. Boston Scientific Corporation
54   2:14-cv-26568      Campbell et al v. Boston Scientific Corporation
55   2:14-cv-26804      Hubbard v. Johnson & Johnson et al
56   2:15-cv-10153      Smith et al v. Johnson & Johnson et al
57   2:13-cv-03938      Roberts et al v. Johnson & Johnson et al
58   2:12-cv-00490      Freeman et al v. Ethicon, Inc. et al
59   2:12-cv-01124      Bellito-Stanford et al v. Ethicon, Inc. et al
60   2:12-cv-01414      Simpson et al v. Ethicon, Inc. et al
61   2:12-cv-02103      Nelson et al v. Ethicon, Inc. et al
62   2:12-cv-01711      Hutchison v. Johnson & Johnson et al
63   2:12-cv-01759      Paris et al v. Ethicon, Inc. et al
64   2:12-cv-02140      M essina et al v. Ethicon, Inc. et al
65   2:12-cv-01692      Lenz et al v. Ethicon, Inc. et al
66   2:12-cv-03085      Book v. Ethicon, Inc. et al
67   2:12-cv-02485      M urphy v. Ethicon, Inc. et al
68   2:12-cv-03136      Webb et al v. Ethicon, Inc. et al
69   2:12-cv-02728      Walker et al v. Ethicon, Inc. et al
70   2:12-cv-02971      Fields et al v. Johnson & Johnson et al
71   2:12-cv-02027      Gullett et al v. Johnson & Johnson et al
72   2:12-cv-05112      Geisinger v. Ethicon, Inc. et al
73   2:12-cv-04084      Hopper v. Ethicon, Inc. et al
74   2:12-cv-04047      Boyd et al v. Ethicon, Inc. et al
75   2:12-cv-03229      Schaffer v. Ethicon, Inc. et al
76   2:12-cv-03230      Schlosser v. Ethicon, Inc. et al
77   2:12-cv-04475      Ray v. Ethicon, Inc. et al
78   2:12-cv-03231      Shaner v. Ethicon, Inc. et al
79   2:12-cv-03232      Smith v. Ethicon, Inc. et al
80   2:12-cv-03233      Soloman v. Ethicon, Inc. et al
81   2:12-cv-03234      Watson et al v. Ethicon, Inc. et al
82   2:12-cv-03237      Dodd et al v. Ethicon, Inc. et al
                                EXHIBIT
  Case 3:19-cv-02585-N Document 47        1
                                   Filed 04/10/19               Page 5 of 55 PageID 1087

      Civil Action No.                              Case Style
 83   2:12-cv-03238      Upchurch v. Ethicon, Inc. et al
 84   2:12-cv-03239      Brittain et al v. Ethicon, Inc. et al
 85   2:12-cv-03242      Bailey v. Ethicon, Inc. et al
 86   2:12-cv-03243      Seto v. Ethicon, Inc. et al
 87   2:12-cv-03246      Harris v. Johnson & Johnson et al
 88   2:12-cv-03247      Webb et al v. Ethicon, Inc. et al
 89   2:12-cv-05257      Hartwig et al v. Ethicon, Inc. et al
 90   2:12-cv-05305      Smith et al v. Ethicon, Inc. et al
 91   2:12-cv-03285      Justice v. Ethicon, Inc. et al
 92   2:12-cv-03289      Goins v. Ethicon, Inc. et al
 93   2:12-cv-03294      Norris v. Ethicon, Inc. et al
 94   2:12-cv-03976      Howard et al v. Ethicon, Inc. et al
 95   2:12-cv-04170      Humbert v. Ethicon, Inc. et al
 96   2:12-cv-03324      Brasher v. Ethicon, Inc. et al
 97   2:12-cv-06081      Patterson v. Ethicon, Inc. et al
 98   2:12-cv-06095      Collins v. Ethicon, Inc.
 99   2:12-cv-06438      Wells et al v. Ethicon, Inc. et al
100   2:12-cv-06315      Higgins v. Ethicon, Inc. et al
101   2:12-cv-06512      Paulman et al v. Ethicon, Inc. et al
102   2:12-cv-06573      Wilcher v. Ethicon, Inc. et al
103   2:12-cv-06637      Parr et al v. Ethicon, Inc. et al
104   2:12-cv-07037      Sciumbata et al v. Ethicon, Inc. et al
105   2:12-cv-07356      Abadie v. Ethicon, Inc. et al
106   2:12-cv-08032      Beaman et al v. Ethicon, Inc. et al
107   2:12-cv-08079      Leith v. Ethicon, Inc. et al
108   2:12-cv-07930      Harvey v. Ethicon, Inc. et al
109   2:12-cv-07983      Hutcherson et al v. Ethicon, Inc. et al
110   2:12-cv-07779      Terrebonne v. Ethicon, Inc. et al
111   2:12-cv-07802      Thompson v. Ethicon, Inc. et al
112   2:12-cv-07843      Hosbrook v. Ethicon, Inc. et al
113   2:12-cv-07846      Scott v. Ethicon, Inc. et al
114   2:12-cv-07849      Santana v. Ethicon, Inc. et al
115   2:12-cv-07854      Balura et al v. Ethicon, Inc. et al
116   2:12-cv-06772      Pavlekovich et al v. Ethicon, Inc. et al
117   2:12-cv-06810      Horvath v. Ethicon, Inc. et al
118   2:12-cv-07933      Levey v. Ethicon, Inc. et al
119   2:13-cv-02511      George v. Johnson & Johnson et al
120   2:12-cv-08582      Leehy v. Ethicon, Inc. et al
121   2:13-cv-01753      Douglas et al v. Ethicon, Inc. et al
122   2:13-cv-01972      Dawson v. Johnson & Johnson et al
123   2:13-cv-01267      M cDaniel et al v. Ethicon, Inc. et al
                                EXHIBIT
  Case 3:19-cv-02585-N Document 47        1
                                   Filed 04/10/19              Page 6 of 55 PageID 1088

      Civil Action No.                             Case Style
124   2:13-cv-01269      Thorne v. Ethicon, Inc. et al
125   2:13-cv-01271      Lancaster et al v. Ethicon, Inc. et al
126   2:13-cv-01899      Jay v. Ethicon, Inc. et al
127   2:13-cv-01284      Hoffmann v. Ethicon, Inc. et al
128   2:12-cv-09243      Stace et al v. Ethicon, Inc. et al
129   2:12-cv-09246      M eszaros v. Ethicon, Inc. et al
130   2:12-cv-09268      Shirks v. Ethicon, Inc. et al
131   2:13-cv-02200      Fyler-Werbil et al v. Ethicon, Inc. et al
132   2:12-cv-09321      Whittaker v. Ethicon, Inc. et al
133   2:13-cv-01642      M ullins et al v. Ethicon, Inc. et al
134   2:13-cv-00284      Wininger v. Ethicon, Inc. et al
135   2:13-cv-00286      Rihm et al v. Ethicon, Inc. et al
136   2:13-cv-00495      Block et al v. Ethicon, Inc. et al
137   2:13-cv-00533      Nunez v. Ethicon, Inc. et al
138   2:13-cv-00661      Statham v. Ethicon, Inc. et al
139   2:13-cv-00706      Jenkins et al v. Ethicon, Inc. et al
140   2:13-cv-00821      Paretti v. Ethicon, Inc. et al
141   2:13-cv-00823      Wilson v. Ethicon, Inc. et al
142   2:13-cv-00843      Green et al v. Ethicon, Inc. et al
143   2:13-cv-01082      Scott et al v. Ethicon, Inc. et al
144   2:13-cv-01206      Owens v. Ethicon, Inc. et al
145   2:13-cv-01210      Stevens v. Ethicon, Inc. et al
146   2:13-cv-01232      Sykes et al v. Ethicon, Inc. et al
147   2:13-cv-01235      M orris v. Ethicon, Inc. et al
148   2:13-cv-01239      Allen v. Ethicon, Inc. et al
149   2:12-cv-08211      Zember et al v. Ethicon, Inc. et al
150   2:12-cv-08315      Patterson v. Ethicon, Inc. et al
151   2:12-cv-08381      Pilgrim v. Ethicon, Inc. et al
152   2:12-cv-08772      Tate et al v. Ethicon, Inc. et al
153   2:12-cv-09047      Sylvester et al v. Ethicon, Inc. et al
154   2:12-cv-09062      Oliveira v. Ethicon, Inc. et al
155   2:12-cv-09075      Garrett v. Ethicon, Inc. et al
156   2:14-cv-01379      Sutphin v. Ethicon, Inc.
157   2:14-cv-10641      M ounts v. American M edical Systems, Inc.
158   2:17-cv-02817      Smith v. Ethicon, Inc. et al
159   2:13-cv-13533      Critzer et al v. American M edical Systems, Inc. et al
160   2:17-cv-04337      Rivera et al v. Ethicon, Inc. et al
161   2:12-cv-03959      M cLaughlin v. Ethicon, Inc. et al
162   2:13-cv-01225      Dotson et al v. Johnson & Johnson et al
163   2:13-cv-01316      Rinehart et al v. Ethicon, Inc. et al
                                EXHIBIT
  Case 3:19-cv-02585-N Document 47        1
                                   Filed 04/10/19            Page 7 of 55 PageID 1089

      Civil Action No.                            Case Style

164   2:13-cv-16273      Clabo v. Johnson & Johnson Health Care Systems, Inc. et al
165   2:12-cv-02308      Pendleton et al v. Ethicon Women's Health and Urology et al
166   2:15-cv-08437      Pellegrino v. Ethicon, Inc. et al
167   2:12-cv-09318      Gainey et al v. Ethicon, Inc. et al
168   2:14-cv-18583      Coghlan et al v. Ethicon, Inc. et al
169   2:13-cv-00949      Gardner et al v. Ethicon, Inc. et al
170   2:13-cv-00980      Smith et al v. Ethicon, Inc. et al
171   2:13-cv-01639      Brown et al v. Ethicon, Inc. et al
172   2:15-cv-03140      M ooney et al v. Ethicon, Inc. et al
173   2:15-cv-01203      Clements v. Ethicon, Inc. et al
174   2:15-cv-13348      Bingham et al v. Ethicon, Inc. et al
175   2:15-cv-13617      Troutman et al v. Ethicon, Inc. et al
176   2:16-cv-03349      Campbell et al v. Ethicon, Inc. et al
177   2:16-cv-12687      Kolodziej v. Ethicon, Inc. et al
178   2:17-cv-03932      Bowen v. Ethicon, Inc. et al
179   2:13-cv-08058      Freeman v. Ethicon, Inc. et al
180   2:14-cv-21352      Johnson v. C. R. Bard, Inc.
181   2:13-cv-19725      Posey v. C. R. Bard, Inc.
182   2:13-cv-07822      Samora et al v. C. R. Bard, Inc.
183   2:16-cv-07233      Quinnell et al v. C. R. Bard, Inc.
184   2:13-cv-16393      Perez v. C. R. Bard, Inc. et al
185   2:12-cv-05620      M aynard v. C. R. Bard, Inc. et al
186   2:12-cv-04039      Febus v. C. R. Bard, Inc. et al
187   2:13-cv-22370      Gardiner et al v. C. R. Bard, Inc. et al
188   2:14-cv-08064      Crawford et al v. Ethicon, Inc. et al
189   2:13-cv-19070      Stokes v. Ethicon, Inc. et al
190   2:12-cv-01976      Hughes et al v. Ethicon, Inc. et al
191   2:12-cv-03044      LaM arca et al v. Ethicon, Inc. et al
192   2:13-cv-16435      Gould v. Ethicon, Inc. et al
193   2:13-cv-26904      Sharp et al v. Ethicon, Inc. et al
194   2:13-cv-19973      Bruce et al v. Ethicon, Inc. et al
195   2:13-cv-20086      Chelala et al v. Ethicon, Inc. et al
196   2:14-cv-07706      Vasconcelos et al v. Ethicon, Inc. et al
197   2:12-cv-05048      M oore v. Ethicon, Inc. et al
198   2:15-cv-07897      Weaver v. Ethicon, Inc. et al
199   2:15-cv-07596      Jarvis v. Ethicon, Inc. et al
200   2:13-cv-23383      M orgenstern et al v. Ethicon, Inc. et al
201   2:16-cv-07103      Bohartz v. Ethicon et al
202   2:13-cv-02249      M iller v. Ethicon, Inc. et al
203   2:13-cv-03310      M elton v. Ethicon, Inc. et al
                                EXHIBIT
  Case 3:19-cv-02585-N Document 47        1
                                   Filed 04/10/19             Page 8 of 55 PageID 1090

      Civil Action No.                             Case Style
204   2:13-cv-09537      Jurva v. Ethicon, Inc. et al
205   2:16-cv-00935      Davila v. Ethicon, Inc. et al
206   2:13-cv-13549      Collins et al v. Johnson & Johnson et al
207   2:16-cv-07104      Borucki v. Johnson & Johnson et al
208   2:14-cv-07254      Tolar v. Ethicon, Inc. et al
209   2:14-cv-07305      Suddeth v. Ethicon, Inc. et al
210   2:14-cv-07458      O&#039;Hara v. Ethicon, Inc. et al
211   2:14-cv-08706      Hill v. Ethicon, Inc. et al
212   2:14-cv-08721      Howell v. Ethicon, Inc. et al
213   2:14-cv-08906      Powers v. Ethicon, Inc. et al
214   2:14-cv-09040      Webber v. Ethicon, Inc. et al
215   2:14-cv-09047      Bell v. Ethicon, Inc. et al
216   2:14-cv-09280      Einspahr et al v. Ethicon, Inc. et al
217   2:14-cv-12912      Roper et al v. Johnson & Johnson et al
218   2:13-cv-12480      Sanders et al v. Ethicon, Inc. et al
219   2:14-cv-19540      Hollinger et al v. Ethicon, Inc. et al
220   2:14-cv-20758      M ay v. Ethicon, Inc. et al
221   2:14-cv-29519      Sacks v. Ethicon, Inc. et al
222   2:14-cv-26048      Stidham v. Ethicon, Inc. et al
223   2:14-cv-21966      Berden et al v. Ethicon, Inc. et al
224   2:14-cv-22193      Hedge v. Ethicon, Inc. et al.
225   2:14-cv-29972      Norwood et al v. Ethicon, Inc. et al
226   2:13-cv-04866      Childs v. Ethicon, Inc. et al
227   2:14-cv-23512      Jackson et al v. Ethicon, Inc. et al
228   2:15-cv-03756      Brooks v. Ethicon, Inc. et al
229   2:13-cv-26091      Jackson v. Ethicon, Inc. et al
230   2:14-cv-24557      Corrao et al v. Ethicon, Inc. et al
231   2:14-cv-24856      Valenzuela v. Ethicon, Inc. et al
232   2:15-cv-04178      Price et al v. Ethicon, Inc. et al
233   2:14-cv-26701      M ackin v. Ethicon, Inc. et al
234   2:15-cv-02849      Trawick v. Ethicon, Inc. et al
235   2:15-cv-13234      Hunter v. Ethicon, Inc. et al
236   2:15-cv-09298      Sutton et al v. Ethicon, Inc. et al
237   2:15-cv-07350      White et al v. Ethicon, Inc. et al
238   2:13-cv-29765      M arshall v. Ethicon, Inc. et al
239   2:16-cv-01918      Jenkins v. Ethicon, Inc. et al
240   2:16-cv-02005      Loiacano et al v. Ethicon, Inc. et al
241   2:15-cv-16303      M arshall v. Ethicon, Inc. et al
242   2:15-cv-16326      Slack v. Ethicon, Inc. et al
243   2:16-cv-06766      Cantoreggi v. Ethicon, Inc. et al
244   2:16-cv-07543      Varner et al v. Ethicon, Inc. et al
                                EXHIBIT
  Case 3:19-cv-02585-N Document 47        1
                                   Filed 04/10/19                Page 9 of 55 PageID 1091

      Civil Action No.                               Case Style
245   2:16-cv-00085      Harper et al v. Ethicon, Inc. et al
246   2:16-cv-09003      Quinn et al v. Ethicon, Inc. et al
247   2:17-cv-00401      Davis v. Ethicon, Inc. et al
248   2:16-cv-09525      Wise v. Ethicon, Inc. et al
249   2:17-cv-00745      Rockafellow v. Ethicon, Inc. et al
250   2:16-cv-10320      Wolf v. Ethicon, Inc. et al
251   2:17-cv-02265      Schubert v. Ethicon, Inc. et al
252   2:13-cv-31963      Banks v. Ethicon, Inc. et al
253   2:16-cv-04129      Veiga et al v. Ethicon, Inc. et al
254   2:16-cv-10146      Smiley v. Ethicon, Inc. et al
255   2:16-cv-03549      Davis v. Ethicon, Inc. et al
256   2:16-cv-04716      Brown et al v. Ethicon, Inc. et al
257   2:17-cv-01536      Swafford v. Ethicon, Inc. et al
258   2:14-cv-13434      Gouldhawke v. Ethicon, Inc. et al
259   2:14-cv-24092      Walker et al v. Ethicon, Inc. et al
260   2:14-cv-24479      Peltier-Ettiene et al v. Ethicon, Inc. et al
261   2:15-cv-02536      Boyette v. Ethicon, Inc. et al
262   2:15-cv-02905      Fish et al v. Ethicon, Inc. et al
263   2:15-cv-13797      Papasan v. Ethicon, Inc. et al
264   2:15-cv-14234      Levesque et al v. Ethicon, Inc. et al
265   2:15-cv-00693      Ross v. Ethicon, Inc. et al
266   2:16-cv-01229      M edina et al v. Ethicon, Inc. et al
267   2:16-cv-00417      Killion v. Ethicon, Inc. et al
268   2:16-cv-03370      Cosme et al v. Ethicon, Inc. et al
269   2:16-cv-07723      Stokes v. Ethicon, Inc. et al
270   2:16-cv-09068      Thurlo v. Ethicon, Inc. et al
271   2:16-cv-01705      Griffin et al v. Ethicon, Inc. et al
272   2:12-cv-02422      Blevins v. Johnson & Johnson et al
273   2:12-cv-03045      M yers et al v. Ethicon, Inc. et al
274   2:12-cv-05474      Bontrager v. Ethicon, Inc. et al
275   2:12-cv-05479      Chapman et al v. Ethicon, Inc. et al
276   2:12-cv-07354      Finley v. Ethicon, Inc. et al
277   2:13-cv-00001      Dollah v. Ethicon, Inc. et al
278   2:14-cv-17178      Lenigar et al v. Ethicon, Inc. et al
279   2:13-cv-22743      Wainwright et al v. Ethicon, Inc. et al
280   2:13-cv-16878      Walker v. Ethicon, Inc. et al
281   2:13-cv-23384      Lewey v. Ethicon, Inc. et al
282   2:13-cv-23505      Arendsen et al v. Ethicon, Inc. et al
283   2:13-cv-17396      Adams et al v. Ethicon, Inc. et al
284   2:13-cv-19313      Stricklin et al v. Ethicon, Inc. et al
285   2:13-cv-07220      Lara v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19            Page 10 of 55 PageID 1092

      Civil Action No.                            Case Style
286   2:13-cv-19589      Owens et al v. Ethicon, Inc. et al
287   2:13-cv-09297      Deckard v. Ethicon, Inc. et al
288   2:13-cv-09643      Lewis et al v. Ethicon, Inc. et al
289   2:13-cv-29843      Loper v. Ethicon, Inc. et al
290   2:13-cv-30772      M angino et al v. Ethicon, Inc. et al
291   2:14-cv-14724      Rodriguez et al v. Ethicon, Inc. et al
292   2:13-cv-11726      Sandoval v. Ethicon, Inc. et al
293   2:12-cv-06860      M onroe et al v. Ethicon, Inc. et al
294   2:14-cv-05159      M cCormick et al v. Ethicon, Inc. et al
295   2:13-cv-08360      Sells v. Ethicon, Inc. et al
296   2:13-cv-26736      Reynolds v. Ethicon, Inc. et al
297   2:13-cv-10156      M iller v. Ethicon, Inc. et al
298   2:12-cv-04366      M artinez et al v. Ethicon, Inc. et al
299   2:15-cv-14133      Schuler v. Boston Scientific Corporation
300   2:12-cv-04004      Wynn et al v. Boston Scientific Corporation
301   2:15-cv-07908      Trevino v. Boston Scientific Corporation
302   2:16-cv-03863      Hobbs et al v. Boston Scientific Corporation
303   2:14-cv-04751      Huff v. Boston Scientific Corporation
304   2:14-cv-12924      Rudicil v. Boston Scientific Corporation
305   2:14-cv-13188      Kent et al v. Boston Scientific Corporation
306   2:14-cv-13456      Smith v. Boston Scientific Corporation
307   2:14-cv-11075      Gerber et al v. Boston Scientific Corporation
308   2:14-cv-12449      Lampel et al v. Boston Scientific Corporation
309   2:14-cv-12811      St. Clair v. Boston Scientific Corporation
310   2:14-cv-17078      Bennett et al v. Boston Scientific Corporation
311   2:14-cv-19620      Gerletti et al v. Boston Scientific Corporation
312   2:14-cv-28240      Stephens v. Boston Scientific Corporation
313   2:14-cv-23036      Johnson v. Boston Scientific Corporation
314   2:14-cv-23049      Davis v. Boston Scientific Corporation
315   2:14-cv-28461      Copeland v. Boston Scientific Corporation
316   2:13-cv-19729      Ritchie v. Boston Scientific Corporation
317   2:14-cv-30588      Long et al v. Boston Scientific Corporation
318   2:15-cv-08429      Dymerets et al v. Boston Scientific Corporation
319   2:15-cv-08492      Haley et al v. Boston Scientific Corporation
320   2:15-cv-08731      Burton v. Boston Scientific Corporation
321   2:15-cv-08821      Wedemeyer v. Boston Scientific Corporation
322   2:15-cv-08894      Gimenez v. Boston Scientific Corporation
323   2:14-cv-31272      Wright et al v. Boston Scientific Corporation
324   2:14-cv-31364      Welsh et al v. Boston Scientific Corporation
325   2:14-cv-31487      Nichols et al v. Boston Scientific Corporation
326   2:15-cv-14996      Senechal et al v. Boston Scientific Corporation
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19            Page 11 of 55 PageID 1093

      Civil Action No.                            Case Style
327   2:15-cv-12686      Terry et al v. Boston Scientific Corporation
328   2:15-cv-16280      Slater v. Boston Scientific Corporation
329   2:15-cv-08020      Brawley v. Boston Scientific Corporation
330   2:16-cv-09991      Brothers v. Boston Scientific Corporation
331   2:16-cv-08549      Burden v. Boston Scientific Corporation
332   2:16-cv-09651      Copley v. Ethicon, Inc.
333   2:17-cv-03011      Worcester v. Ethicon, Inc. et al
334   2:16-cv-00625      Fouse et al v. Boston Scientific Corporation
335   2:16-cv-11559      Lichteberger v. Boston Scientific Corporation
336   2:16-cv-12536      Kessler v. Boston Scientific Corporation
337   2:16-cv-03605      Holt et al v. Boston Scientific Corporation
338   2:13-cv-33527      Budge et al v. Boston Scientific Corporation
339   2:13-cv-33839      O&#039;Sullivan et al v. Boston Scientific Corporation
340   2:14-cv-00457      Koenigstein et al v. Boston Scientific Corporation
341   2:16-cv-04483      Baker v. Boston Scientific Corporation
342   2:14-cv-23673      Wilder v. Boston Scientific Corporation
343   2:12-cv-01525      Fugate et al v. Ethicon, Inc. et al
344   2:12-cv-03954      Busby v. Boston Scientific Corporation et al
345   2:13-cv-22103      Hitt et al v. Ethicon, Inc. et al
346   2:12-cv-04993      Vaughan v. Johnson & Johnson et al
347   2:12-cv-05039      Thompson v. Ethicon, Inc. et al
348   2:12-cv-03984      M cClave v. Ethicon, Inc. et al
349   2:12-cv-00484      Stallman et al v. Ethicon, Inc. et al
350   2:12-cv-01635      Helton et al v. Ethicon, Inc. et al
351   2:14-cv-30122      O'Fallon et al v. Boston Scientific Corporation et al
352   2:14-cv-27260      M elton et al v. Boston Scientific Corporation et al
353   2:14-cv-27262      Dent v. Boston Scientific Corporation et al
354   2:14-cv-27267      Bartman et al v. Boston Scientific Corporation et al
355   2:14-cv-29254      Vitale et al v. Ethicon, Inc. et al
356   2:16-cv-11980      Tallo v. Ethicon, Inc. et al
357   2:12-cv-00513      Lester et al v. Ethicon, Inc. et al
358   2:14-cv-27261      Holt et al v. Boston Scientific Corporation et al
359   2:14-cv-27281      M usewicz et al v. Boston Scientific Corporation et al
360   2:12-cv-03844      Branson v. Ethicon, Inc. et al
361   2:12-cv-03902      Kell v. Ethicon, Inc. et al
362   2:12-cv-03920      Pamperin v. Ethicon, Inc. et al
363   2:12-cv-03582      Ramirez et al v. Ethicon Women's Health and Urology et al
364   2:13-cv-04726      Fortuna v. Ethicon, Inc. et al
365   2:16-cv-09570      Shepherd v. Ethicon, Inc. et al
366   2:16-cv-07101      Borucki v. Ethicon, Inc. et al
367   2:13-cv-26638      Nelson et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19              Page 12 of 55 PageID 1094

      Civil Action No.                              Case Style
368   2:15-cv-12274      Klein v. Ethicon, Inc. et al
369   2:13-cv-20147      Strickland et al v. Ethicon, Inc. et al
370   2:15-cv-01425      Coulombe et al v. Ethicon, Inc. et al
371   2:14-cv-01222      Slaven et al v. Ethicon, Inc. et al
372   2:12-cv-03797      Ogg v. Ethicon, Inc. et al
373   2:14-cv-04529      M ancil et al v. Ethicon, Inc. et al
374   2:12-cv-05647      Davis v. Ethicon, Inc. et al
375   2:13-cv-12144      Charland et al v. Ethicon, Inc. et al
376   2:12-cv-06596      Warren et al v. Ethicon, Inc. et al
377   2:12-cv-06655      Bates v. Ethicon, Inc. et al
378   2:12-cv-08578      Elliott et al v. Ethicon, Inc. et al
379   2:12-cv-09865      Sloane v. Ethicon, Inc. et al
380   2:14-cv-06642      Bruner v. Ethicon, Inc. et al
381   2:14-cv-07637      Blythe v. Ethicon, Inc. et al
382   2:14-cv-08598      Pittman v. Ethicon, Inc. et al
383   2:14-cv-13246      M elari et al v. Ethicon, Inc. et al
384   2:14-cv-13306      Crocker v. Ethicon, Inc. et al
385   2:14-cv-14685      Idzior et al v. Ethicon, Inc. et al
386   2:14-cv-12511      Albright et al v. Ethicon, Inc. et al
387   2:14-cv-12764      Heywood et al v. Ethicon, Inc. et al
388   2:13-cv-12837      Anthony et al v. Ethicon, Inc. et al
389   2:14-cv-16291      Ahrens et al v. Ethicon, Inc. et al
390   2:14-cv-17402      Shuter et al v. Ethicon, Inc. et al
391   2:14-cv-18006      Winter v. Ethicon, Inc. et al
392   2:14-cv-18115      M arx v. Ethicon, Inc. et al
393   2:14-cv-18567      Steadman v. Ethicon, Inc. et al
394   2:14-cv-18568      Finegan et al v. Ethicon, Inc. et al
395   2:14-cv-18755      Bergeron v. Ethicon, Inc. et al
396   2:14-cv-20375      Whitish et al v. Ethicon, Inc. et al
397   2:14-cv-25212      Keller v. Ethicon, Inc. et al
398   2:13-cv-01180      Hook et al v. Ethicon, Inc. et al
399   2:13-cv-16955      Baya et al v. Ethicon, Inc. et al
400   2:15-cv-00801      Zimmerman et al v. Ethicon, Inc. et al
401   2:14-cv-25882      Thompson v. Ethicon, Inc. et al
402   2:13-cv-03048      Kyser v. Ethicon, Inc. et al
403   2:13-cv-24024      Devoe v. Ethicon, Inc. et al
404   2:13-cv-03118      Nance v. Ethicon, Inc. et al
405   2:14-cv-21476      Tascone et al v. Ethicon, Inc. et al
406   2:13-cv-03651      Hicks et al v. Ethicon, Inc. et al
407   2:14-cv-22115      Hyde v. Ethicon, Inc. et al
408   2:14-cv-22137      Bickford et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19               Page 13 of 55 PageID 1095

      Civil Action No.                              Case Style
409   2:14-cv-22426      Wyatt et al v. Ethicon, Inc. et al
410   2:14-cv-22465      Saavedra et al v. Ethicon, Inc. et al
411   2:14-cv-22504      Sonnino-Cray v. Ethicon, Inc. et al
412   2:14-cv-22546      Blair v. Ethicon, Inc. et al
413   2:15-cv-01436      Davidson et al v. Ethicon, Inc. et al
414   2:14-cv-22646      Garratt v. Ethicon, Inc. et al
415   2:14-cv-22704      M cCrory et al v. Ethicon, Inc. et al
416   2:13-cv-04844      Gonzalez et al v. Ethicon, Inc. et al
417   2:13-cv-05254      Richardson et al v. Ethicon, Inc. et al
418   2:14-cv-23146      Baggette v. Ethicon, Inc. et al
419   2:14-cv-23225      Nelson v. Ethicon, Inc. et al
420   2:13-cv-19060      M orrison v. Ethicon, Inc. et al
421   2:13-cv-19164      Smith v. Ethicon, Inc. et al
422   2:13-cv-06188      Koch v. Ethicon, Inc. et al
423   2:14-cv-30273      Thompson v. Ethicon, Inc. et al
424   2:14-cv-30324      Torres et al v. Ethicon, Inc. et al
425   2:14-cv-30327      M cCoy et al v. Ethicon, Inc. et al
426   2:13-cv-25557      Broussard v. Ethicon, Inc. et al
427   2:14-cv-23932      M osley et al v. Ethicon, Inc. et al
428   2:13-cv-07008      Richardson v. Ethicon, Inc. et al
429   2:14-cv-28656      Kostelac v. Ethicon, Inc. et al
430   2:15-cv-02413      LeM ay v. Ethicon, Inc. et al
431   2:15-cv-05556      Spencer v. Ethicon, Inc. et al
432   2:14-cv-28741      Cave et al v. Ethicon, Inc. et al
433   2:13-cv-19615      Terpstra v. Ethicon, Inc. et al
434   2:15-cv-05834      Phillips v. Ethicon, Inc. et al
435   2:15-cv-02609      M ilburn-Estes v. Ethicon, Inc. et al
436   2:14-cv-30531      Tomelleri et al v. Ethicon, Inc. et al
437   2:14-cv-30559      Alejandre v. Ethicon, Inc. et al
438   2:15-cv-06745      Barr-Rowe v. Ethicon, Inc. et al
439   2:14-cv-26832      Ross et al v. Ethicon, Inc. et al
440   2:14-cv-26954      Unger v. Ethicon, Inc. et al
441   2:14-cv-30811      Good v. Ethicon, Inc. et al
442   2:15-cv-04384      Rice et al v. Ethicon, Inc. et al
443   2:15-cv-04484      Barrow v. Ethicon, Inc. et al
444   2:13-cv-20783      Plant v. Ethicon, Inc. et al
445   2:15-cv-04505      M cCormick v. Ethicon, Inc. et al
446   2:13-cv-27605      Smith v. Ethicon, Inc. et al
447   2:15-cv-08261      Strefling et al v. Ethicon, Inc. et al
448   2:15-cv-11634      Alvarez et al v. Ethicon, Inc. et al
449   2:15-cv-08717      Lyons et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19                    Page 14 of 55 PageID 1096

      Civil Action No.                               Case Style
450   2:15-cv-09002      Gilliss v. Ethicon, Inc. et al
451   2:15-cv-09071      M eadows v. Ethicon, Inc. et al
452   2:15-cv-09077      Peterson v. Ethicon, Inc. et al
453   2:14-cv-31362      Davis et al v. Ethicon, Inc. et al
454   2:14-cv-31368      Stueven et al v. Ethicon, Inc. et al
455   2:14-cv-31442      Thomas et al v. Ethicon, Inc. et al
456   2:15-cv-07202      Corby v. Ethicon, Inc. et al
457   2:14-cv-31475      Hodnett et al v. Ethicon, Inc. et al
458   2:15-cv-09478      Folsom v. Ethicon, Inc. et al
459   2:15-cv-09504      Evans v. Ethicon, Inc. et al
460   2:15-cv-09543      Arnold v. Ethicon, Inc. et al
461   2:15-cv-07215      Lawrence et al v. Ethicon, Inc. et al
462   2:13-cv-28334      Rathbun v. Ethicon, Inc. et al
463   2:15-cv-13801      Brashears v. Ethicon, Inc. et al
464   2:15-cv-09764      Weil v. Ethicon, Inc. et al
465   2:15-cv-11900      Hooker et al v. Ethicon, Inc. et al
466   2:15-cv-10023      Beynon et al v. Ethicon, Inc. et al
467   2:15-cv-10080      Graff et al v. Ethicon, Inc. et al
468   2:15-cv-10105      Roth v. Ethicon, Inc. et al
469   2:13-cv-29574      Rushing v. Ethicon, Inc. et al
470   2:15-cv-11337      M azza v. Ethicon, Inc. et al
471   2:15-cv-15000      Settle v. Ethicon, Inc. et al
472   2:15-cv-14300      Stanley v. Ethicon, Inc. et al
473   2:15-cv-15381      Sheppard v. Ethicon, Inc. et al
474   2:15-cv-14469      M innick v. Ethicon, Inc. et al
475   2:15-cv-07523      Finley v. Ethicon, Inc. et al
476   2:15-cv-14554      Brennan et al v. Ethicon, Inc. et al
477   2:15-cv-15552      O&#039;Dell v. Ethicon, Inc. et al
478   2:15-cv-15594      Phillips v. Ethicon, Inc. et al
479   2:15-cv-14677      Sherman et al v. Ethicon, Inc. et al
480   2:16-cv-03253      Billingsley et al v. Ethicon, Inc. et al
481   2:15-cv-14879      Ben v. Ethicon, Inc. et al
482   2:15-cv-14884      Lancaster et al v. Ethicon, Inc. et al
483   2:15-cv-14901      Goodman et al v. Ethicon, Inc. et al
484   2:16-cv-01977      Kern v. Ethicon, Inc. et al
485   2:15-cv-15742      Grady v. Ethicon, Inc. et al
486   2:16-cv-02142      Bills et al v. Ethicon, Inc. et al
487   2:16-cv-02299      Koeppe v. Ethicon, Inc. et al
488   2:15-cv-15945      Garde v. Ethicon, Inc. et al
489   2:16-cv-02919      Dashefsky v. Ethicon, Inc. et al
490   2:16-cv-02995      M iles v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19                 Page 15 of 55 PageID 1097

      Civil Action No.                              Case Style
491   2:16-cv-03354      Hachey v. Ethicon, Inc. et al
492   2:16-cv-06793      Faher et al v. Ethicon, Inc. et al
493   2:16-cv-05808      Hall et al v. Ethicon, Inc. et al
494   2:16-cv-06817      Gee v. Ethicon, Inc. et al
495   2:16-cv-06863      Apilado v. Ethicon, Inc. et al
496   2:16-cv-06962      Jones v. Ethicon, Inc. et al
497   2:16-cv-07022      Parr et al v. Ethicon, Inc. et al
498   2:16-cv-07151      Spradlin et al v. Ethicon, Inc. et al
499   2:16-cv-07296      Jordan et al v. Ethicon, Inc. et al
500   2:16-cv-07545      Aviles v. Ethicon, Inc. et al
501   2:16-cv-07774      Davis et al v. Ethicon, Inc. et al
502   2:16-cv-06353      Hall v. Ethicon, Inc. et al
503   2:16-cv-07817      Blaylock v. Ethicon, Inc. et al
504   2:16-cv-07847      Scott et al v. Ethicon, Inc. et al
505   2:16-cv-00168      Jupinka et al v. Ethicon, Inc. et al
506   2:16-cv-09049      Walker v. Ethicon, Inc. et al
507   2:15-cv-07801      Barnes v. Ethicon, Inc. et al
508   2:16-cv-09170      M arcum v. Ethicon, Inc. et al
509   2:15-cv-07986      Bachman et al v. Ethicon, Inc. et al
510   2:16-cv-08245      Livesey v. Ethicon, Inc. et al
511   2:16-cv-08562      Duran v. Ethicon, Inc. et al
512   2:15-cv-08133      Hunter v. Ethicon, Inc. et al
513   2:16-cv-09489      Wallach v. Ethicon, Inc. et al
514   2:16-cv-09490      Urbanik v. Ethicon, Inc. et al
515   2:15-cv-08138      M ercer et al v. Ethicon, Inc. et al
516   2:17-cv-00602      Jones v. Ethicon, Inc. et al
517   2:17-cv-01091      M ays v. Ethicon, Inc. et al
518   2:17-cv-01545      Lewis v. Ethicon, Inc. et al
519   2:17-cv-00835      Hurst v. Ethicon, Inc. et al
520   2:16-cv-03455      M orris v. Ethicon, Inc. et al
521   2:17-cv-02918      Garza v. Ethicon, Inc. et al
522   2:17-cv-02920      Garelick v. Ethicon, Inc. et al
523   2:17-cv-02922      Felix et al v. Ethicon, Inc. et al
524   2:17-cv-02933      Owen v. Ethicon, Inc. et al
525   2:17-cv-02947      Henry v. Ethicon, Inc. et al
526   2:16-cv-03482      Yanakis v. Ethicon, Inc. et al
527   2:16-cv-10845      Taggart v. Ethicon, Inc. et al
528   2:17-cv-02438      Trinkle v. Ethicon, Inc. et al
529   2:16-cv-04095      Clements v. Ethicon, Inc. et al
530   2:17-cv-00093      Holmer et al v. Ethicon, Inc. et al
531   2:16-cv-10097      Harkey v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19                  Page 16 of 55 PageID 1098

      Civil Action No.                              Case Style
532   2:16-cv-10110      Kuebler v. Ethicon, Inc. et al
533   2:13-cv-33038      Pavuk et al v. Ethicon, Inc. et al
534   2:16-cv-11421      Cunningham v. Ethicon, Inc. et al
535   2:16-cv-11496      Bouchelion v. Ethicon, Inc. et al
536   2:16-cv-11560      Tennyson v. Ethicon, Inc. et al
537   2:16-cv-11622      Howell v. Ethicon, Inc. et al
538   2:16-cv-11693      Newsome et al v. Ethicon, Inc. et al
539   2:17-cv-03843      Shutt et al v. Ethicon, Inc. et al
540   2:17-cv-03904      Gallaher v. Ethicon, Inc. et al
541   2:17-cv-04060      Palvic v. Ethicon, Inc. et al
542   2:17-cv-04360      Hamilton v. Ethicon, Inc. et al
543   2:16-cv-03563      Drew v. Ethicon, Inc. et al
544   2:17-cv-03712      Jones et al v. Ethicon, Inc. et al
545   2:16-cv-04903      Thomas v. Ethicon, Inc. et al
546   2:16-cv-04959      Asay v. Ethicon, Inc. et al
547   2:14-cv-01241      Byrnes et al v. Ethicon, Inc. et al
548   2:14-cv-01502      Brown v. Ethicon, Inc. et al
549   2:14-cv-02388      Armour et al v. Ethicon, Inc. et al
550   2:14-cv-03865      Baker et al v. Ethicon, Inc. et al
551   2:12-cv-02483      M cNabb v. Ethicon, Inc. et al
552   2:12-cv-02937      Bowden v. Ethicon, Inc. et al
553   2:12-cv-03041      Heinsch v. Ethicon, Inc. et al
554   2:12-cv-03043      Sergent et al v. Ethicon, Inc. et al
555   2:13-cv-11078      Pyc v. Ethicon, Inc. et al
556   2:12-cv-05284      Rockett v. Ethicon, Inc. et al
557   2:13-cv-12166      Wood v. Ethicon, Inc. et al
558   2:13-cv-12172      Cucuzella et al v. Ethicon, Inc. et al
559   2:12-cv-06539      Howard v. Ethicon, Inc. et al
560   2:12-cv-07092      Tait v. Ethicon, Inc. et al
561   2:12-cv-07145      Caldwell et al v. Ethicon, Inc. et al
562   2:12-cv-07321      Hawkins et al v. Ethicon, Inc. et al
563   2:12-cv-07421      Hughes et al v. Ethicon, Inc. et al
564   2:12-cv-07799      Peters v. Ethicon, Inc. et al
565   2:12-cv-08391      Howard v. Ethicon, Inc. et al
566   2:12-cv-08616      Carver v. Ethicon, Inc. et al
567   2:12-cv-08983      Cooper-Payne v. Ethicon, Inc. et al
568   2:12-cv-09457      Cape v. Ethicon, Inc. et al
569   2:12-cv-09944      Ligon et al v. Ethicon, Inc. et al
570   2:13-cv-00007      Osborne v. Ethicon, Inc. et al
571   2:13-cv-00179      Brown v. Ethicon, Inc. et al
572   2:13-cv-00222      Fenceroy et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19                Page 17 of 55 PageID 1099

      Civil Action No.                             Case Style
573   2:14-cv-07476      Robello v. Ethicon, Inc. et al
574   2:14-cv-07618      Rextraw et al v. Ethicon, Inc. et al
575   2:14-cv-13236      Ferrell et al v. Ethicon, Inc. et al
576   2:14-cv-10869      Tomten et al v. Ethicon, Inc. et al
577   2:14-cv-11071      Fleming et al v. Ethicon, Inc. et al
578   2:14-cv-11832      Walker v. Ethicon, Inc. et al
579   2:14-cv-12485      Stemper v. Ethicon, Inc. et al
580   2:14-cv-15044      Wooley v. Ethicon, Inc. et al
581   2:14-cv-15812      Blair et al v. Ethicon, Inc. et al
582   2:13-cv-12993      Livingston v. Ethicon, Inc. et al
583   2:14-cv-16648      Boothe v. Ethicon, Inc. et al
584   2:14-cv-16802      Emerick et al v. Ethicon, Inc. et al
585   2:13-cv-13247      Buck v. Ethicon, Inc. et al
586   2:13-cv-13338      Clay et al v. Ethicon, Inc. et al
587   2:13-cv-13401      Priest v. Ethicon, Inc. et al
588   2:13-cv-13604      Zeephat v. Ethicon, Inc. et al
589   2:13-cv-13740      Peterson v. Ethicon, Inc. et al
590   2:13-cv-13852      Wessner et al v. Ethicon, Inc. et al
591   2:13-cv-14083      Parnell et al v. Ethicon, Inc. et al
592   2:13-cv-14992      Valerio et al v. Ethicon, Inc. et al
593   2:13-cv-15018      Harrison v. Ethicon, Inc. et al
594   2:13-cv-15718      Payton v. Ethicon, Inc. et al
595   2:13-cv-15937      Presser et al v. Ethicon, Inc. et al
596   2:13-cv-22134      DeM asi et al v. Ethicon, Inc. et al
597   2:13-cv-00826      Timmerman v. Ethicon, Inc. et al
598   2:13-cv-22831      Oliver et al v. Ethicon, Inc. et al
599   2:13-cv-16741      Fields v. Ethicon, Inc. et al
600   2:13-cv-01565      Sherman et al v. Ethicon, Inc. et al
601   2:13-cv-01680      Westmoreland v. Ethicon, Inc. et al
602   2:13-cv-01704      Smith et al v. Ethicon, Inc. et al
603   2:13-cv-01705      Chavis v. Ethicon, Inc. et al
604   2:13-cv-23377      King et al v. Ethicon, Inc. et al
605   2:13-cv-16859      Kennedy et al v. Ethicon, Inc. et al
606   2:13-cv-23379      Baisden et al v. Ethicon, Inc. et al
607   2:13-cv-01801      Lowell et al v. Ethicon, Inc. et al
608   2:13-cv-02010      Tiberi et al v. Ethicon, Inc. et al
609   2:13-cv-23561      Elmquist v. Ethicon, Inc. et al
610   2:13-cv-02664      Ramsey et al v. Ethicon, Inc. et al
611   2:13-cv-03073      M arsh v. Ethicon, Inc. et al
612   2:13-cv-24016      Wilson et al v. Ethicon, Inc. et al
613   2:13-cv-03313      Hurst et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19            Page 18 of 55 PageID 1100

      Civil Action No.                            Case Style
614   2:13-cv-24458      Jones et al v. Ethicon, Inc. et al
615   2:13-cv-04693      Hite et al v. Ethicon, Inc. et al
616   2:13-cv-24859      Ellington et al v. Ethicon, Inc. et al
617   2:13-cv-18573      Clark v. Ethicon, Inc. et al
618   2:13-cv-05105      Pfeffer et al v. Ethicon, Inc. et al
619   2:13-cv-18766      Peterson et al v. Ethicon, Inc. et al
620   2:13-cv-05889      M assey et al v. Ethicon, Inc. et al
621   2:13-cv-25636      Jansen v. Ethicon, Inc. et al
622   2:13-cv-06847      Cymerman v. Ethicon, Inc. et al
623   2:13-cv-19753      Hunt et al v. Ethicon, Inc. et al
624   2:13-cv-08534      Brown et al v. Ethicon, Inc. et al
625   2:13-cv-26866      Square v. Ethicon, Inc. et al
626   2:13-cv-26912      Herriott et al v. Ethicon, Inc. et al
627   2:13-cv-08674      Bogie v. Ethicon, Inc. et al
628   2:13-cv-20549      Peabody v. Ethicon, Inc. et al
629   2:13-cv-21852      Henderson et al v. Ethicon, Inc. et al
630   2:13-cv-21854      Powers v. Ethicon, Inc. et al
631   2:13-cv-10146      M adden et al v. Ethicon, Inc. et al
632   2:13-cv-10422      Atkins et al v. Ethicon, Inc. et al
633   2:13-cv-10755      Becerra et al v. Ethicon, Inc. et al
634   2:13-cv-10765      Hill et al v. Ethicon, Inc. et al
635   2:13-cv-10866      Johnson et al v. Ethicon, Inc. et al
636   2:13-cv-29228      Peterson et al v. Ethicon, Inc. et al
637   2:13-cv-30196      Lopez v. Ethicon, Inc. et al
638   2:13-cv-30645      Sims v. Ethicon, Inc. et al
639   2:13-cv-30868      Smith et al v. Ethicon, Inc. et al
640   2:13-cv-31503      Wyldes et al v. Ethicon, Inc. et al
641   2:13-cv-31903      Christian v. Ethicon, Inc. et al
642   2:13-cv-31941      Cartner et al v. Ethicon, Inc. et al
643   2:14-cv-00163      Davis v. Ethicon, Inc. et al
644   2:14-cv-24387      Smoot v. Ethicon, Inc. et al
645   2:17-cv-04515      Trammell v. Ethicon, Inc. et al
646   2:13-cv-10088      Bisso et al v. Ethicon, Inc. et al
647   2:14-cv-10663      Edwards v. Ethicon, Inc. et al
648   2:13-cv-18603      M edina v. Ethicon, Inc. et al
649   2:14-cv-27204      M athes v. Coloplast Corp.
650   2:14-cv-10162      Caddy v. Coloplast Corp.
651   2:13-cv-14634      Abad v. Ethicon, Inc. et al
652   2:15-cv-00861      Zeagler v. Coloplast Corp.
653   2:13-cv-19167      Nye v. M entor Worldwide LLC
654   2:13-cv-19598      Niswonger v. M entor Worldwide LLC
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19           Page 19 of 55 PageID 1101

      Civil Action No.                           Case Style
655   2:12-cv-01954      Lawson v. Johnson & Johnson et al
656   2:13-cv-13714      Correa et al v. M entor Worldwide LLC et al
657   2:14-cv-21592      Shankweiler v. M entor Worldwide LLC et al
658   2:14-cv-13352      Porter v. M entor Worldwide LLC et al
659   2:13-cv-32462      Anderson v. M entor Worldwide LLC et al
660   2:14-cv-17996      M etzgar et al v. Ethicon, Inc. et al
661   2:17-cv-04280      Killough v. Ethicon, Inc. et al
662   2:15-cv-15645      M ontalvo et al v. Johnson and Johnson et al
663   2:13-cv-26237      Shahbaz et al v. Johnson & Johnson et al
664   2:13-cv-06823      Rubio et al v. Johnson & Johnson et al
665   2:17-cv-01356      M cKenna v. Ethicon, Inc.
666   2:13-cv-30481      Braun v. Johnson & Johnson et al
667   2:14-cv-17174      Sansabrino v. Johnson & Johnson, Inc. et al
668   2:14-cv-27445      M urphy et al v. Johnson & Johnson, Inc. et al
669   2:17-cv-01431      Dowling v. Johnson & Johnson et al
670   2:15-cv-04163      Hudspeth v. Ethicon, Inc. et al
671   2:13-cv-27200      Pringle et al v. Ethicon, Inc. et al
672   2:16-cv-01157      M arcotte v. Ethicon, Inc. et al
673   2:15-cv-06253      Donaldson et al v. Ethicon, Inc. et al
674   2:13-cv-01573      Willet et al v. Ethicon, Inc. et al
675   2:13-cv-21116      Winslow v. Johnson and Johnson et al
676   2:13-cv-15701      Ainsworth v. Ethicon, Inc. et al
677   2:13-cv-07340      Wilson v. Ethicon Women's Health and Urology et al
678   2:13-cv-12710      Golden v. Ethicon, Inc. et al
679   2:13-cv-29593      Finley et al v. Johnson & Johnson, Inc. et al
680   2:16-cv-07244      Brantley v. Ethicon, Inc. et al
681   2:17-cv-02381      Hertslet v. Ethicon, Inc. et al
682   2:15-cv-02446      Rolandson v. Ethicon, Inc. et al
683   2:12-cv-02336      Wright v. Johnson & Johnson et al
684   2:13-cv-14809      Neuhaus v. Johnson & Johnson et al
685   2:15-cv-00848      Branning v. Johnson & Johnson et al
686   2:16-cv-09201      Reddick v. Gynecare, Inc. et al
687   2:13-cv-32350      Johnson et al v. Johnson & Johnson et al
688   2:15-cv-12450      Alfermann et al v. Ethicon, Inc. et al
689   2:16-cv-02544      Canazzi v. Ethicon, Inc. et al
690   2:13-cv-14115      Holland et al v. Ethicon, Inc. et al
691   2:15-cv-02062      Deveraux v. Johnson & Johnson Corp. et al
692   2:16-cv-00347      Godfrey v. Johnson & Johnson Corp. et al
693   2:16-cv-09339      Jennings v. Johnson & Johnson Corp. et al
694   2:13-cv-24683      Lennon et al v. Ethicon, Inc. et al
695   2:13-cv-26794      O&#039;Neil v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19               Page 20 of 55 PageID 1102

      Civil Action No.                              Case Style
696   2:16-cv-00021      Cano v. Ethicon, Inc. et al
697   2:13-cv-03108      Hagstrom v. Ethicon, Inc., et al
698   2:14-cv-03449      Vosper et al v. Ethicon, Inc. et al
699   2:16-cv-12028      Clark et al v. Ethicon, Inc. et al
700   2:14-cv-24623      Tarantelli-Benjamin et al v. Ethicon, Inc. et al
701   2:12-cv-04281      Adipietro v. Ethicon, Inc. et al
702   2:13-cv-23171      Carpenter v. Ethicon, Inc. et al
703   2:11-cv-00974      White et al v. Ethicon, Inc. et al
704   2:14-cv-27059      Allbritton et al v. Johnson & Johnson et al
705   2:12-cv-02072      Pratt v. Ethicon, Inc. et al
706   2:16-cv-03893      Schoenecker v. Ethicon, Inc. et al
707   2:15-cv-00905      Brough et al v. Ethicon, Inc. et al
708   2:15-cv-00911      Eldreth et al v. Ethicon, Inc. et al
709   2:15-cv-00928      Spadafore et al v. Ethicon, Inc. et al
710   2:15-cv-00932      Toliver v. Ethicon, Inc. et al
711   2:14-cv-30128      Gulley et al v. Johnson & Johnson et al
712   2:14-cv-28346      Inners et al v. Ethicon, Inc. et al
713   2:15-cv-06181      Lewter v. Ethicon, Inc. et al
714   2:15-cv-08439      M urrah v. Ethicon, Inc. et al
715   2:16-cv-03894      Fletcher v. Ethicon, Inc. et al
716   2:16-cv-03935      Sandoval v. Ethicon, Inc. et al
717   2:15-cv-00930      Bagner v. Ethicon, Inc. et al
718   2:14-cv-30125      Peterson et al v. Ethicon, Inc. et al
719   2:14-cv-28501      Kohn et al v. Ethicon, Inc. et al
720   2:14-cv-28533      M etcalf v. Ethicon, Inc. et al
721   2:14-cv-28538      Gerbino et al v. Ethicon, Inc. et al
722   2:14-cv-28542      Baca v. Ethicon, Inc. et al
723   2:14-cv-28544      Chester v. Ethicon, Inc. et al
724   2:14-cv-28548      Lepley v. Ethicon, Inc. et al
725   2:14-cv-30849      Sellers et al v. Ethicon, Inc. et al
726   2:14-cv-30883      Dombroski v. Ethicon, Inc. et al
727   2:14-cv-29089      Wheeler et al v. Ethicon, Inc. et al
728   2:14-cv-29091      Suarez et al v. Ethicon, Inc. et al
729   2:14-cv-29096      Washburn et al v. Ethicon, Inc. et al
730   2:14-cv-29115      Kinard v. Ethicon, Inc. et al
731   2:14-cv-29117      Sheaffer et al v. Ethicon, Inc. et al
732   2:14-cv-29124      Harhart v. Ethicon, Inc. et al
733   2:14-cv-29125      Hunt et al v. Ethicon, Inc. et al
734   2:14-cv-29126      M cLaughlin v. Ethicon, Inc. et al
735   2:14-cv-29128      Jacobson v. Ethicon, Inc. et al
736   2:14-cv-29129      Pearson et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19            Page 21 of 55 PageID 1103

      Civil Action No.                            Case Style
737   2:14-cv-29130      Tobin et al v. Ethicon, Inc. et al
738   2:14-cv-29133      Dunn v. Ethicon, Inc. et al
739   2:14-cv-29138      Shannon v. Ethicon, Inc. et al
740   2:14-cv-29141      Buttino et al v. Ethicon, Inc. et al
741   2:14-cv-29174      Kelley et al v. Ethicon, Inc. et al
742   2:16-cv-03887      M arkowski v. Ethicon, Inc. et al
743   2:16-cv-03889      Kent v. Ethicon, Inc. et al
744   2:16-cv-03890      Harris v. Ethicon, Inc. et al
745   2:16-cv-03929      Seidle v. Ethicon, Inc. et al
746   2:16-cv-03941      Edwards v. Ethicon, Inc. et al
747   2:16-cv-04263      Kosuda v. Ethicon, Inc. et al
748   2:14-cv-30129      Reif et al v. Ethicon Women's Health and Urology et al
749   2:14-cv-00755      Rose v. Johnson & Johnson
750   2:13-cv-14888      Atkinson et al v. Ethicon, Inc.
751   2:16-cv-03988      Butler et al v. Ethicon, Inc. et al
752   2:12-cv-06199      Torres Ortiz et al v. Johnson & Johnson, Inc. et al
753   2:16-cv-09008      Berg v. Johnson & Johnson, Inc. et al
754   2:12-cv-00341      Brown et al v. Ethicon, Inc. et al
755   2:15-cv-03265      Nunn et al v. Ethicon, Inc. et al
756   2:15-cv-03266      Gray v. Ethicon, Inc. et al
757   2:15-cv-03277      Roberson et al v. Ethicon, Inc. et al
758   2:14-cv-24274      Baumgardner et al v. Ethicon, Inc. et al
759   2:12-cv-04495      Anderson v. Ethicon, Inc. et al
760   2:13-cv-01916      VanPelt et al v. Ethicon, Inc. et al
761   2:12-cv-05144      M itema v. Ethicon Women's Health and Urology et al
762   2:12-cv-06033      Sugg et al v. Johnson & Johnson et al
763   2:14-cv-12789      Tully-O&#039;Shea v. Johnson & Johnson et al
764   2:15-cv-05197      French et al v. Ethicon, Inc. et al
765   2:13-cv-07262      Barnes et al v. Johnson & Johnson, et al
766   2:13-cv-23546      M orales v. Ethicon, Inc.
767   2:14-cv-27250      Johns et al v. Ethicon, LLC
768   2:13-cv-11283      Plemons v. Johnson & Johnson
769   2:13-cv-12092      Patton et al v. Ethicon, Inc. et al
770   2:12-cv-06819      Fitt et al v. Ethicon, Inc. et al
771   2:12-cv-08095      Keimig v. Ethicon, Inc. et al
772   2:12-cv-09719      Woodell et al v. Ethicon, Inc.
773   2:13-cv-00004      Kielbasa v. Ethicon, Inc. et al
774   2:13-cv-00006      Krage et al v. Ethicon, Inc. et al
775   2:14-cv-06204      M easamer et al v. Ethicon, LLC
776   2:14-cv-07471      Clayton v. Ethicon, LLC
777   2:14-cv-07484      Craft v. Ethicon, LLC
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19                  Page 22 of 55 PageID 1104

      Civil Action No.                               Case Style
778   2:14-cv-13322      M iller v. Ethicon, Inc.
779   2:14-cv-10683      Gardner v. Ethicon, Inc.
780   2:14-cv-12887      Anderson et al v. Ethicon, LLC
781   2:13-cv-12725      Farner et al v. Ethicon, Inc.
782   2:14-cv-16095      Krebs et al v. Ethicon, LLC
783   2:14-cv-16211      Shook et al v. Ethicon, LLC
784   2:13-cv-13786      Freeman et al v. Ethicon, LLC
785   2:13-cv-15087      Patterson et al v. Ethicon, Inc. et al
786   2:13-cv-15407      Elberfeld v. Ethicon, LLC
787   2:13-cv-15408      Griffin v. Ethicon, LLC
788   2:13-cv-15540      M orales v. Ethicon, Inc. et al
789   2:13-cv-22928      M arch et al v. Ethicon, Inc.
790   2:13-cv-17013      Banister v. Ethicon, Inc. et al
791   2:13-cv-24122      Sterling et al v. Ethicon, LLC
792   2:13-cv-17475      Kopac v. Ethicon, Inc. et al
793   2:13-cv-03385      Lawrence et al v. Ethicon, Inc. et al
794   2:13-cv-17566      Tschoepe et al v. Ethicon, LLC
795   2:13-cv-17629      Price et al v. Ethicon, LLC
796   2:13-cv-17631      Boirard v. Ethicon, LLC
797   2:13-cv-17716      Beh et al v. Ethicon, Inc. et al
798   2:13-cv-18408      Pane v. Ethicon, LLC
799   2:13-cv-04596      M artin v. Ethicon, Inc. et al
800   2:13-cv-04837      Jarrett et al v. Ethicon, Inc. et al
801   2:13-cv-18578      Loy v. Ethicon, LLC
802   2:13-cv-18615      Ethley v. Ethicon, LLC
803   2:13-cv-18718      Zentgraf et al v. Ethicon, Inc. et al
804   2:13-cv-18995      Parker et al v. Ethicon, Inc. et al
805   2:13-cv-05798      M artin v. Ethicon, Inc. et al
806   2:13-cv-07161      Jones et al v. Ethicon, Inc. et al
807   2:13-cv-19657      Routt v. Ethicon, Inc. et al
808   2:14-cv-24497      M elhado v. Ethicon, LLC
809   2:13-cv-07875      Rhodes v. Ethicon, Inc.
810   2:13-cv-08070      Sanderford v. Johnson & Johnson
811   2:13-cv-20410      M oore et al v. Ethicon, Inc.
812   2:13-cv-20414      Westley v. Ethicon, Inc.
813   2:15-cv-04482      Robinson et al v. Ethicon, Inc.
814   2:13-cv-20716      Lyons et al v. Ethicon, Inc. et al
815   2:13-cv-20807      M ayer v. Ethicon, Inc. et al
816   2:13-cv-09452      Pace et al v. Ethicon, Inc.
817   2:13-cv-20964      Stevens et al v. Ethicon, LLC
818   2:13-cv-10173      Novian et al v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19             Page 23 of 55 PageID 1105

      Civil Action No.                            Case Style
819   2:13-cv-10450      Birri et al v. Ethicon, Inc. et al
820   2:13-cv-10616      Bryant et al v. Ethicon, Inc. et al
821   2:13-cv-28150      Perry v. Ethicon, LLC
822   2:16-cv-02218      Bies v. Ethicon, Inc.
823   2:16-cv-02221      York v. Ethicon, Inc.
824   2:16-cv-02222      Napier et al v. Ethicon, Inc.
825   2:16-cv-02223      Savoy et al v. Ethicon, Inc.
826   2:16-cv-02228      Koenigs et al v. Ethicon, Inc.
827   2:16-cv-02230      Pelkey et al v. Ethicon, Inc.
828   2:16-cv-02233      Petty et al v. Ethicon, Inc.
829   2:16-cv-02235      M oore et al v. Ethicon, Inc.
830   2:16-cv-02236      Hudson et al v. Ethicon, Inc.
831   2:16-cv-02261      Lemons v. Ethicon, Inc.
832   2:16-cv-02846      Powell v. Ethicon, Inc.
833   2:16-cv-08828      Hake et al v. Ethicon, Inc.
834   2:17-cv-00576      Winebrenner v. Ethicon, Inc.
835   2:16-cv-10773      Pusztai et al v. Ethicon, Inc.
836   2:17-cv-03162      Dills v. Ethicon, Inc.
837   2:13-cv-32650      Kunkle v. Ethicon, LLC
838   2:17-cv-03978      Lueb v. Ethicon, Inc.
839   2:17-cv-03979      Castro et al v. Ethicon, Inc.
840   2:16-cv-04257      Haney et al v. Ethicon, Inc.
841   2:14-cv-00188      Sanford et al v. Ethicon, Inc. et al
842   2:14-cv-21267      Thomson v. Ethicon, Inc. et al
843   2:12-cv-09928      White v. Ethicon, Inc. et al
844   2:14-cv-26371      Aswege v. Ethicon, Inc. et al
845   2:13-cv-04834      M aurer et al v. Ethicon, Inc. et al
846   2:13-cv-16903      Atkin v. Ethicon, Inc. et al
847   2:16-cv-12118      Graziano v. Ethicon, Inc. et al
848   2:14-cv-01004      Steele et al v. Ethicon, Inc. et al
849   2:17-cv-01776      Leos et al v. Ethicon, Inc. et al
850   2:13-cv-18470      Eldridge v. Ethicon, Inc. et al
851   2:14-cv-27244      Travers et al v. Johnson & Johnson et al
852   2:16-cv-07137      Shreve v. Johnson & Johnson et al
853   2:17-cv-01101      Siron v. Ethicon, Inc. et al
854   2:16-cv-09883      Pike et al v. Ethicon, Inc. et al
855   2:14-cv-17618      M arkey v. Ethicon, Inc. et al
856   2:18-cv-00549      Johnson v. Ethicon, Inc. et al
857   2:14-cv-19918      Brown et al v. Ethicon, Inc. et al
858   2:13-cv-10163      Cook et al v. Ethicon, Inc. et al
859   2:15-cv-04441      Long et al v. Johnson & Johnson et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19             Page 24 of 55 PageID 1106

      Civil Action No.                            Case Style
860   2:14-cv-18442      D&#039;Andrea et al v. Ethicon, Inc. et al
861   2:16-cv-06652      Thomas et al v. Ethicon, Inc. et al
862   2:16-cv-08215      Luellen v. Ethicon, Inc. et al
863   2:14-cv-04151      Field et al v. Ethicon, Inc. et al
864   2:14-cv-04194      Hansen et al v. Ethicon, Inc. et al
865   2:14-cv-04262      Hutcheson et al v. Ethicon, Inc. et al
866   2:16-cv-00490      Gonzalez v. Ethicon, Inc. et al
867   2:16-cv-03726      Bargiol et al v. Ethicon, Inc. et al
868   2:17-cv-01525      M organ v. Ethicon, Inc. et al
869   2:17-cv-01815      M oore v. Ethicon, Inc. et al
870   2:13-cv-25020      Davis et al v. Ethicon, Inc. et al
871   2:14-cv-17237      Frame v. Ethicon, Inc. et al
872   2:14-cv-24216      Plotner v. Ethicon, Inc. et al
873   2:14-cv-05562      Bright et al v. Ethicon, Inc. et al
874   2:14-cv-20023      Shepherd v. Ethicon, Inc. et al
875   2:14-cv-31447      Tate et al v. Ethicon, Inc. et al
876   2:15-cv-11524      Buckler et al v. Ethicon, Inc. et al
877   2:16-cv-02158      East v. Ethicon, Inc. et al
878   2:14-cv-21297      Renick v. Ethicon, Inc. et al
879   2:14-cv-21530      Dahm v. Ethicon, Inc. et al
880   2:14-cv-21597      Fandl v. Ethicon, Inc. et al
881   2:14-cv-21906      Poss v. Ethicon, Inc. et al
882   2:14-cv-17798      Chincarini v. Ethicon, Inc. et al
883   2:14-cv-01376      Sirko v. Ethicon, Inc. et al
884   2:14-cv-01382      Thompson v. Ethicon, Inc. et al
885   2:14-cv-01383      Wessel et al v. Ethicon, Inc. et al
886   2:14-cv-01385      Walker v. Ethicon, Inc. et al
887   2:14-cv-01388      Wildfong et al v. Ethicon, Inc. et al
888   2:12-cv-02296      Shull et al v. Ethicon, Inc. et al
889   2:12-cv-01565      Cottrell et al v. Johnson & Johnson et al
890   2:12-cv-01767      Karlsson v. Ethicon, Inc. et al
891   2:13-cv-11087      Linder et al v. Ethicon, Inc. et al
892   2:13-cv-11098      Shank et al v. Ethicon, Inc. et al
893   2:13-cv-11173      Tuohy-Shutt v. Ethicon, Inc. et al
894   2:13-cv-11196      Johns v. Ethicon, Inc. et al
895   2:13-cv-11767      Smith et al v. Ethicon, Inc. et al
896   2:12-cv-05835      Young v. Ethicon, Inc. et al
897   2:12-cv-05858      Locke et al v. Ethicon, Inc. et al
898   2:12-cv-06734      Searle-Rittle v. Ethicon, Inc. et al
899   2:12-cv-07776      Salas v. Ethicon, Inc. et al
900   2:12-cv-08149      Vetter v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19              Page 25 of 55 PageID 1107

      Civil Action No.                             Case Style
901   2:12-cv-09074      Thompson et al v. Ethicon, Inc. et al
902   2:12-cv-09706      M cCaffrey v. Ethicon, Inc. et al
903   2:12-cv-09712      Lynch et al v. Ethicon, Inc. et al
904   2:13-cv-00158      Roberts v. Ethicon, Inc. et al
905   2:14-cv-04738      Smith v. Ethicon, Inc. et al
906   2:14-cv-07417      Bucci v. Ethicon, Inc. et al
907   2:14-cv-07687      Pierce v. Ethicon, Inc. et al
908   2:14-cv-07716      Drury v. Ethicon, Inc. et al
909   2:14-cv-08603      Townsend v. Ethicon, Inc. et al
910   2:14-cv-08709      Hupfer v. Ethicon, Inc. et al
911   2:14-cv-08915      Thomas et al v. Ethicon, Inc. et al
912   2:14-cv-09177      Hood v. Ethicon, Inc. et al
913   2:14-cv-13329      Wood et al v. Ethicon, Inc. et al
914   2:14-cv-13773      Seid v. Ethicon, Inc. et al
915   2:14-cv-13781      Wright et al v. Ethicon, Inc. et al
916   2:14-cv-09559      Smith v. Ethicon, Inc. et al
917   2:14-cv-09620      Lewellen v. Ethicon, Inc. et al
918   2:14-cv-14441      Heide v. Ethicon, Inc. et al
919   2:14-cv-10229      Hackney et al v. Ethicon, Inc. et al
920   2:14-cv-10512      Wendelken et al v. Ethicon, Inc. et al
921   2:14-cv-11306      Hall v. Ethicon, Inc. et al
922   2:14-cv-07993      Jombock v. Ethicon, Inc. et al
923   2:14-cv-12542      Polese v. Ethicon, Inc. et al
924   2:14-cv-12626      Powers v. Ethicon, Inc. et al
925   2:14-cv-15754      Norwood v. Ethicon, Inc. et al
926   2:14-cv-15757      M arhefka et al v. Ethicon, Inc. et al
927   2:14-cv-16020      Sullivan v. Ethicon, Inc. et al
928   2:14-cv-16230      Francis v. Ethicon, Inc. et al
929   2:13-cv-13380      Larson et al v. Ethicon, Inc. et al
930   2:14-cv-17089      Phillips et al v. Ethicon, Inc. et al
931   2:14-cv-17152      Lusk v. Ethicon, Inc. et al
932   2:14-cv-17153      Casteel v. Ethicon, Inc. et al
933   2:14-cv-17341      Andras et al v. Ethicon, Inc. et al
934   2:14-cv-17342      Herr et al v. Ethicon, Inc. et al
935   2:13-cv-14319      Injasoulian v. Ethicon, LLC et al
936   2:14-cv-17584      Patterson v. Ethicon, Inc. et al
937   2:14-cv-17637      Smith v. Ethicon, Inc. et al
938   2:14-cv-17889      Siegrist et al v. Ethicon, Inc. et al
939   2:14-cv-17913      M oyers et al v. Ethicon, Inc. et al
940   2:14-cv-18268      Jackson et al v. Ethicon, Inc. et al
941   2:14-cv-18410      Sperry v. Ethicon, Inc. et al
                                EXHIBIT
 Case 3:19-cv-02585-N Document 47         1
                                  Filed 04/10/19              Page 26 of 55 PageID 1108

      Civil Action No.                             Case Style
942   2:14-cv-18485      Varela v. Ethicon, Inc. et al
943   2:14-cv-18562      Willdermood et al v. Ethicon, Inc. et al
944   2:14-cv-18624      Walrond et al v. Ethicon, Inc. et al
945   2:14-cv-18705      Wenger et al v. Ethicon, Inc. et al
946   2:13-cv-16175      Sutton et al v. Ethicon, Inc. et al
947   2:13-cv-16353      Pahnke et al v. Ethicon, Inc. et al
948   2:15-cv-05504      Quackenbush et al v. Ethicon, Inc. et al
949   2:14-cv-18866      Bess v. Ethicon, Inc. et al
950   2:14-cv-19081      Johnson et al v. Ethicon, Inc. et al
951   2:14-cv-19083      M anning et al v. Ethicon, Inc. et al
952   2:14-cv-19117      Warner et al v. Ethicon, Inc. et al
953   2:14-cv-19224      Kohne v. Ethicon, Inc. et al
954   2:14-cv-19771      Debose et al v. Ethicon, Inc. et al
955   2:14-cv-19800      Loehr et al v. Ethicon, Inc. et al
956   2:14-cv-19907      Thomas v. Ethicon, Inc. et al
957   2:14-cv-20036      Evans et al v. Ethicon, Inc. et al
958   2:14-cv-20060      Fountaine v. Ethicon, Inc. et al
959   2:14-cv-20233      Injasoulian v. Ethicon, Inc. et al
960   2:14-cv-20307      Cummins v. Ethicon, Inc. et al
961   2:14-cv-20378      Ciecka et al v. Ethicon, Inc. et al
962   2:14-cv-20567      Beck v. Ethicon, Inc. et al
963   2:14-cv-25113      Newbauer v. Ethicon, Inc. et al
964   2:13-cv-22539      Burton v. Ethicon, Inc. et al
965   2:13-cv-22565      Cunningham v. Ethicon, Inc. et al
966   2:13-cv-22567      Cohen et al v. Ethicon, Inc. et al
967   2:13-cv-22681      Andryscik et al v. Ethicon, Inc. et al
968   2:14-cv-25467      Jyrkinen v. Ethicon, Inc. et al
969   2:13-cv-22692      Brooks et al v. Ethicon, Inc. et al
970   2:13-cv-01272      Gonzalez-Torres et al v. Ethicon, Inc. et al
971   2:13-cv-01522      Slone v. Ethicon, Inc. et al
972   2:13-cv-01663      Bowman v. Ethicon, Inc. et al
973   2:13-cv-01697      M itchell et al v. Ethicon, Inc. et al
974   2:13-cv-01698      Vonach et al v. Ethicon, Inc. et al
975   2:14-cv-25732      Gibson v. Ethicon, Inc. et al
976   2:13-cv-01798      Kountz et al v. Ethicon, Inc. et al
977   2:13-cv-01991      Castillo et al v. Ethicon, Inc. et al
978   2:15-cv-00702      Guyette et al v. Ethicon, Inc. et al
979   2:15-cv-00706      Dixon et al v. Ethicon, Inc. et al
980   2:15-cv-00708      Bell et al v. Ethicon, Inc. et al
981   2:14-cv-29405      Smith et al v. Ethicon, Inc. et al
982   2:14-cv-27487      DeBeneditto v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 27 of 55 PageID 1109

       Civil Action No.                              Case Style
 983   2:14-cv-29446      Place et al v. Ethicon, Inc. et al
 984   2:14-cv-29458      Deforest et al v. Ethicon, Inc. et al
 985   2:13-cv-23712      Imhoff et al v. Ethicon, Inc. et al
 986   2:14-cv-25800      Cullen et al v. Ethicon, Inc. et al
 987   2:13-cv-23717      Bardo et al v. Ethicon, Inc. et al
 988   2:14-cv-20578      Walker et al v. Ethicon, Inc. et al
 989   2:14-cv-20607      Rundle et al v. Ethicon, Inc. et al
 990   2:14-cv-27551      Zachary et al v. Ethicon, Inc. et al
 991   2:13-cv-23790      Vandewalker et al v. Ethicon, Inc. et al
 992   2:13-cv-23944      M iranda v. Ethicon, Inc. et al
 993   2:13-cv-23995      Landin et al v. Ethicon, Inc. et al
 994   2:15-cv-00853      M inton v. Ethicon, Inc. et al
 995   2:14-cv-29558      Smith v. Ethicon, Inc. et al
 996   2:14-cv-29620      Castro et al v. Ethicon, Inc. et al
 997   2:15-cv-00864      Gutierrez v. Ethicon, Inc. et al
 998   2:14-cv-21212      Gonzales v. Ethicon, Inc. et al
 999   2:14-cv-29621      Cannon et al v. Ethicon, Inc. et al
1000   2:16-cv-05321      Kloiber et al v. Ethicon, Inc. et al
1001   2:13-cv-24132      Kish et al v. Ethicon, Inc. et al
1002   2:14-cv-29721      M ason et al v. Ethicon, Inc. et al
1003   2:15-cv-03182      Poore et al v. Ethicon, Inc. et al
1004   2:15-cv-00935      Sheppard et al v. Ethicon, Inc. et al
1005   2:15-cv-03184      Parker v. Ethicon, Inc. et al
1006   2:13-cv-03279      Hill v. Ethicon, Inc. et al
1007   2:13-cv-03281      Seely v. Ethicon, Inc. et al
1008   2:14-cv-26096      Hejduk et al v. Ethicon, Inc. et al
1009   2:15-cv-01025      Little v. Ethicon, Inc. et al
1010   2:15-cv-01062      Sinkovich et al v. Ethicon, Inc. et al
1011   2:14-cv-21660      Horner et al v. Ethicon, Inc. et al
1012   2:15-cv-01063      Long et al v. Ethicon, Inc. et al
1013   2:15-cv-01064      Foley et al v. Ethicon, Inc. et al
1014   2:14-cv-21827      Eschler v. Ethicon, Inc. et al
1015   2:15-cv-03202      Dodson et al v. Ethicon, Inc. et al
1016   2:15-cv-01066      Rutherford v. Ethicon, Inc. et al
1017   2:14-cv-26214      Lyman et al v. Ethicon, Inc. et al
1018   2:13-cv-03724      Gardner v. Ethicon, Inc. et al
1019   2:14-cv-22105      Bachmann v. Ethicon, Inc. et al
1020   2:14-cv-26340      Hull v. Ethicon, Inc. et al
1021   2:14-cv-22431      Fox v. Ethicon, Inc. et al
1022   2:14-cv-27883      Daniel v. Ethicon, Inc. et al
1023   2:14-cv-22463      Putnam v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19               Page 28 of 55 PageID 1110

       Civil Action No.                              Case Style
1024   2:15-cv-03305      Russell v. Ethicon, Inc. et al
1025   2:15-cv-03306      Haizlip et al v. Ethicon, Inc. et al
1026   2:15-cv-03317      Jung et al v. Ethicon, Inc. et al
1027   2:14-cv-27926      Young et al v. Ethicon, Inc. et al
1028   2:15-cv-01356      Harms et al v. Ethicon, Inc. et al
1029   2:15-cv-03324      Smith v. Ethicon, Inc. et al
1030   2:15-cv-03328      Rodriguez v. Ethicon, Inc. et al
1031   2:13-cv-04087      Ouchida v. Ethicon, Inc. et al
1032   2:14-cv-22529      Ferguson et al v. Ethicon, Inc. et al
1033   2:15-cv-01389      Bender v. Ethicon, Inc. et al
1034   2:13-cv-24720      Phillips v. Ethicon, Inc. et al
1035   2:14-cv-22690      M aring et al v. Ethicon, Inc. et al
1036   2:14-cv-22693      Knight et al v. Ethicon, Inc. et al
1037   2:15-cv-01541      Butler v. Ethicon, Inc. et al
1038   2:15-cv-01546      Hill v. Ethicon, Inc. et al
1039   2:13-cv-05120      Grubbs et al v. Ethicon, Inc. et al
1040   2:13-cv-05127      Nave v. Ethicon, Inc. et al
1041   2:15-cv-01555      Turner v. Ethicon, Inc. et al
1042   2:14-cv-23035      Hudson et al v. Ethicon, Inc. et al
1043   2:15-cv-01599      Yetter v. Ethicon, Inc. et al
1044   2:14-cv-23112      Lord et al v. Ethicon, Inc. et al
1045   2:14-cv-30004      Bateman et al v. Ethicon, Inc. et al
1046   2:14-cv-23300      M urphy v. Ethicon, Inc. et al
1047   2:13-cv-19133      Armstrong v. Ethicon, Inc. et al
1048   2:14-cv-23461      Othick v. Ethicon, Inc. et al
1049   2:14-cv-23500      Kraska et al v. Ethicon, Inc. et al
1050   2:14-cv-23521      Bolton v. Ethicon, Inc. et al
1051   2:15-cv-01768      Cagle v. Ethicon, Inc. et al
1052   2:15-cv-01776      Heffelfinger et al v. Ethicon, Inc. et al
1053   2:13-cv-06215      Williams v. Ethicon, Inc. et al
1054   2:13-cv-25272      Casperson et al v. Ethicon, Inc. et al
1055   2:13-cv-25292      M cIntyre v. Ethicon, Inc. et al
1056   2:13-cv-06571      Capes v. Ethicon, Inc. et al
1057   2:13-cv-06573      Lawson v. Ethicon, Inc. et al
1058   2:13-cv-06574      Nix et al v. Ethicon, Inc. et al
1059   2:13-cv-06658      Beck et al v. Ethicon, Inc. et al
1060   2:14-cv-28388      Whiteley v. Ethicon, Inc. et al
1061   2:13-cv-06679      Foster et al v. Ethicon, Inc. et al
1062   2:13-cv-25625      Estrada et al v. Ethicon, Inc. et al
1063   2:14-cv-28495      Koeppe v. Ethicon, Inc. et al
1064   2:15-cv-02251      Stone-Coryell et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                 Page 29 of 55 PageID 1111

       Civil Action No.                             Case Style
1065   2:14-cv-23912      Cundiff et al v. Ethicon, Inc. et al
1066   2:13-cv-06860      Bagsby et al v. Ethicon, Inc. et al
1067   2:14-cv-23933      Schurman v. Ethicon, Inc. et al
1068   2:14-cv-24055      Connell et al v. Ethicon, Inc. et al
1069   2:15-cv-05202      Segrist et al v. Ethicon, Inc. et al
1070   2:15-cv-05211      Cessna et al v. Ethicon, Inc. et al
1071   2:15-cv-05220      Regino v. Ethicon, Inc. et al
1072   2:15-cv-05270      Palmer v. Ethicon, Inc. et al
1073   2:14-cv-24152      Ashley et al v. Ethicon, Inc. et al
1074   2:14-cv-28635      Porogi et al v. Ethicon, Inc. et al
1075   2:15-cv-03825      Stafford v. Ethicon, Inc. et al
1076   2:14-cv-24222      Swavely v. Ethicon, Inc. et al
1077   2:13-cv-07247      Boulette et al v. Ethicon, Inc. et al
1078   2:15-cv-02386      Postell et al v. Ethicon, Inc. et al
1079   2:15-cv-02394      M inor et al v. Ethicon, Inc. et al
1080   2:15-cv-05352      Singer et al v. Ethicon, Inc. et al
1081   2:15-cv-05397      Ballert et al v. Ethicon, Inc. et al
1082   2:14-cv-24322      M esey v. Ethicon, Inc. et al
1083   2:15-cv-05597      Priest v. Ethicon, Inc. et al
1084   2:15-cv-05599      Jens et al v. Ethicon, Inc. et al
1085   2:15-cv-05600      Gordon et al v. Ethicon, Inc. et al
1086   2:15-cv-02435      Bart-Kuhn v. Ethicon, Inc. et al
1087   2:15-cv-02493      Lampron et al v. Ethicon, Inc. et al
1088   2:14-cv-24583      Erwin et al v. Ethicon, Inc. et al
1089   2:13-cv-07769      Shaffer et al v. Ethicon, Inc. et al
1090   2:15-cv-04054      Velez-Vega v. Ethicon, Inc. et al
1091   2:15-cv-05837      Brown v. Ethicon, Inc. et al
1092   2:15-cv-05842      Rambeau v. Ethicon, Inc. et al
1093   2:14-cv-24640      Stimpson et al v. Ethicon, Inc. et al
1094   2:13-cv-26469      Ante v. Ethicon, Inc. et al
1095   2:15-cv-04108      Raffield et al v. Ethicon, Inc. et al
1096   2:13-cv-19980      Bowen-North v. Ethicon, Inc. et al
1097   2:14-cv-24873      Hannah et al v. Ethicon, Inc. et al
1098   2:15-cv-05910      Illjes et al v. Ethicon, Inc. et al
1099   2:15-cv-05911      Rosa et al v. Ethicon, Inc. et al
1100   2:14-cv-24924      Baker v. Ethicon, Inc. et al
1101   2:13-cv-20060      Files v. Ethicon, Inc. et al
1102   2:15-cv-04173      Jones et al v. Ethicon, Inc. et al
1103   2:13-cv-20079      Hoss et al v. Ethicon, Inc. et al
1104   2:14-cv-30475      Cothran et al v. Ethicon, Inc. et al
1105   2:15-cv-06063      Barrett v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 30 of 55 PageID 1112

       Civil Action No.                              Case Style
1106   2:15-cv-02655      Clemons et al v. Ethicon, Inc. et al
1107   2:15-cv-02656      Endicott et al v. Ethicon, Inc. et al
1108   2:15-cv-04274      Saxton v. Ethicon, Inc. et al
1109   2:13-cv-08268      M cCracken et al v. Ethicon, Inc. et al
1110   2:15-cv-04275      Grubbs et al v. Ethicon, Inc. et al
1111   2:13-cv-08270      Pooley et al v. Ethicon, Inc. et al
1112   2:15-cv-02875      Santistevan et al v. Ethicon, Inc. et al
1113   2:13-cv-26757      Ingram v. Ethicon, Inc. et al
1114   2:15-cv-02877      Carter v. Ethicon, Inc. et al
1115   2:15-cv-02880      Christie v. Ethicon, Inc. et al
1116   2:15-cv-04301      Plott et al v. Ethicon, Inc. et al
1117   2:15-cv-04342      Lane et al v. Ethicon, Inc. et al
1118   2:15-cv-03036      Cuckler et al v. Ethicon, Inc. et al
1119   2:15-cv-03037      M eltsch et al v. Ethicon, Inc. et al
1120   2:15-cv-04360      Bell v. Ethicon, Inc. et al
1121   2:14-cv-27129      Kutil-Brown et al v. Ethicon, Inc. et al
1122   2:15-cv-04365      Scaife et al v. Ethicon, Inc. et al
1123   2:15-cv-04367      Fancil et al v. Ethicon, Inc. et al
1124   2:15-cv-04369      Bryant et al v. Ethicon, Inc. et al
1125   2:15-cv-04373      Poe v. Ethicon, Inc. et al
1126   2:13-cv-08672      Nelson v. Ethicon, Inc. et al
1127   2:14-cv-30804      Jenkins et al v. Ethicon, Inc. et al
1128   2:15-cv-04375      Abt v. Ethicon, Inc. et al
1129   2:15-cv-04394      Dozier et al v. Ethicon, Inc. et al
1130   2:15-cv-04396      Walz et al v. Ethicon, Inc. et al
1131   2:15-cv-04397      Glaze v. Ethicon, Inc. et al
1132   2:15-cv-04404      Gillespie et al v. Ethicon, Inc. et al
1133   2:13-cv-27155      Betrozoff v. Ethicon, Inc. et al
1134   2:14-cv-30989      Gottler et al v. Ethicon, Inc. et al
1135   2:13-cv-09183      Lee v. Ethicon, Inc. et al
1136   2:13-cv-09184      Barney et al v. Ethicon, Inc. et al
1137   2:13-cv-09185      Langowsky et al v. Ethicon, Inc. et al
1138   2:15-cv-04504      Thomson v. Ethicon, Inc. et al
1139   2:13-cv-21191      Kean v. Ethicon, Inc. et al
1140   2:15-cv-04512      Jackson v. Ethicon, Inc. et al
1141   2:15-cv-12908      Hodge et al v. Ethicon, Inc. et al
1142   2:15-cv-12939      Thomas et al v. Ethicon, Inc. et al
1143   2:13-cv-09725      Dalberg et al v. Ethicon, Inc. et al
1144   2:15-cv-04870      Fultz et al v. Ethicon, Inc. et al
1145   2:13-cv-09790      Ahner v. Ethicon, Inc. et al
1146   2:13-cv-27742      Ramirez et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19            Page 31 of 55 PageID 1113

       Civil Action No.                            Case Style
1147   2:13-cv-10032      Anderson v. Ethicon, Inc. et al
1148   2:15-cv-08326      Rosarne v. Ethicon, Inc. et al
1149   2:15-cv-08327      Wruck v. Ethicon, Inc. et al
1150   2:15-cv-08394      Higginbotham v. Ethicon, Inc. et al
1151   2:15-cv-08398      M artz v. Ethicon, Inc. et al
1152   2:15-cv-11658      Joss et al v. Ethicon, Inc. et al
1153   2:14-cv-31198      Gilbert v. Ethicon, Inc. et al
1154   2:15-cv-11659      Brown v. Ethicon, Inc. et al
1155   2:15-cv-04990      Whalen v. Ethicon, Inc. et al
1156   2:15-cv-08553      M iller v. Ethicon, Inc. et al
1157   2:15-cv-13102      Lagasse v. Ethicon, Inc. et al
1158   2:15-cv-11666      Vaughn v. Ethicon, Inc. et al
1159   2:15-cv-06913      Stefanski et al v. Ethicon, Inc. et al
1160   2:15-cv-13111      M assoudi et al v. Ethicon, Inc. et al
1161   2:15-cv-08668      Vazquez v. Ethicon, Inc. et al
1162   2:15-cv-13115      Brown v. Ethicon, Inc. et al
1163   2:15-cv-08699      Stromen et al v. Ethicon, Inc. et al
1164   2:15-cv-13116      Hall et al v. Ethicon, Inc. et al
1165   2:15-cv-13118      Hall v. Ethicon, Inc. et al
1166   2:15-cv-13119      Forlines et al v. Ethicon, Inc. et al
1167   2:15-cv-13120      Ward et al v. Ethicon, Inc. et al
1168   2:15-cv-13125      Linnon et al v. Ethicon, Inc. et al
1169   2:15-cv-13211      Brown et al v. Ethicon, Inc. et al
1170   2:13-cv-10554      Gay et al v. Ethicon, Inc. et al
1171   2:15-cv-13288      ElQuesny et al v. Ethicon, Inc. et al
1172   2:15-cv-13289      Izguerra v. Ethicon, Inc. et al
1173   2:15-cv-13296      Clarkson v. Ethicon, Inc. et al
1174   2:15-cv-13299      Altman v. Ethicon, Inc. et al
1175   2:15-cv-07095      Bailey v. Ethicon, Inc. et al
1176   2:15-cv-09114      Johnson et al v. Johnson & Johnson et al
1177   2:15-cv-13303      Ferla et al v. Ethicon, Inc. et al
1178   2:15-cv-13305      Farrell et al v. Ethicon, Inc. et al
1179   2:15-cv-13306      Barnes v. Ethicon, Inc. et al
1180   2:15-cv-13307      Stigen et al v. Ethicon, Inc. et al
1181   2:15-cv-07107      Hoover et al v. Ethicon, Inc. et al
1182   2:15-cv-07108      Elliott et al v. Ethicon, Inc. et al
1183   2:15-cv-07109      Post et al v. Ethicon, Inc. et al
1184   2:15-cv-13374      Delph et al v. Ethicon, Inc. et al
1185   2:15-cv-07113      Scott et al v. Ethicon, Inc. et al
1186   2:15-cv-07115      Ward et al v. Ethicon, Inc. et al
1187   2:13-cv-10620      Templin et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                  Page 32 of 55 PageID 1114

       Civil Action No.                               Case Style
1188   2:13-cv-10633      Slusher et al v. Ethicon, Inc. et al
1189   2:15-cv-07116      Fox v. Ethicon, Inc. et al
1190   2:15-cv-07117      M aloney et al v. Ethicon, Inc. et al
1191   2:15-cv-13404      M oore v. Ethicon, Inc. et al
1192   2:15-cv-07126      Berube et al v. Ethicon, Inc. et al
1193   2:15-cv-09326      Hayes v. Ethicon, Inc. et al
1194   2:15-cv-13495      Swartz et al v. Ethicon, Inc. et al
1195   2:15-cv-09448      Norris v. Ethicon, Inc. et al
1196   2:15-cv-09451      Braun et al v. Ethicon, Inc. et al
1197   2:15-cv-13580      Lewis et al v. Ethicon, Inc. et al
1198   2:15-cv-07205      DeJarnett v. Ethicon, Inc. et al
1199   2:14-cv-29070      Garrett et al v. Ethicon, Inc. et al
1200   2:15-cv-09555      Kimble et al v. Ethicon, Inc. et al
1201   2:14-cv-29090      Roberts et al v. Ethicon, Inc. et al
1202   2:15-cv-13659      Smith et al v. Ethicon, Inc. et al
1203   2:15-cv-13660      Danoff v. Ethicon, Inc. et al
1204   2:15-cv-13661      Bourque et al v. Ethicon, Inc. et al
1205   2:15-cv-09624      Thorne v. Ethicon, Inc. et al
1206   2:15-cv-09648      Selinger-Smith v. Ethicon, Inc. et al
1207   2:15-cv-13745      Smith et al v. Ethicon, Inc. et al
1208   2:15-cv-13825      M ullins v. Ethicon, Inc. et al
1209   2:15-cv-13839      M urphy et al v. Ethicon, Inc. et al
1210   2:15-cv-13860      Daniels v. Ethicon, Inc. et al
1211   2:15-cv-13869      Gay-Stewart v. Ethicon, Inc. et al
1212   2:15-cv-13887      M orris v. Ethicon, Inc. et al
1213   2:13-cv-28634      Turner et al v. Ethicon, Inc. et al
1214   2:13-cv-28793      Johnson et al v. Ethicon, Inc. et al
1215   2:15-cv-11883      Wilson v. Ethicon, Inc. et al
1216   2:15-cv-07223      Simpson v. Ethicon, Inc. et al
1217   2:15-cv-11909      Carey v. Ethicon, Inc. et al
1218   2:15-cv-11910      Anderson et al v. Ethicon, Inc. et al
1219   2:15-cv-07281      Jimenez et al v. Ethicon, Inc. et al
1220   2:13-cv-29127      Hyder v. Ethicon, Inc. et al
1221   2:15-cv-11991      James v. Ethicon, Inc. et al
1222   2:15-cv-11996      Fowler v. Ethicon, Inc. et al
1223   2:13-cv-29509      Lalumiere et al v. Ethicon, Inc. et al
1224   2:13-cv-29512      Leder v. Ethicon, Inc. et al
1225   2:13-cv-29525      Dukek et al v. Ethicon, Inc. et al
1226   2:15-cv-11120      Green v. Ethicon, Inc. et al
1227   2:15-cv-11140      Taylor v. Ethicon, Inc. et al
1228   2:15-cv-00080      Bathija et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 33 of 55 PageID 1115

       Civil Action No.                              Case Style
1229   2:15-cv-11333      Dates v. Ethicon, Inc. et al
1230   2:15-cv-13890      Cole v. Ethicon, Inc. et al
1231   2:15-cv-00257      Gueret-Negash et al v. Ethicon, Inc. et al
1232   2:15-cv-00258      Smith v. Ethicon, Inc. et al
1233   2:13-cv-29781      M ay et al v. Ethicon, Inc. et al
1234   2:15-cv-07430      Vaughn v. Ethicon, Inc. et al
1235   2:15-cv-13965      Boreni et al v. Ethicon, Inc. et al
1236   2:15-cv-07433      Anderson et al v. Ethicon, Inc. et al
1237   2:15-cv-07435      Bates et al v. Ethicon, Inc. et al
1238   2:15-cv-15252      Aceto et al v. Ethicon, Inc. et al
1239   2:15-cv-07478      Boothe et al v. Ethicon, Inc. et al
1240   2:15-cv-14349      Gaughan et al v. Ethicon, Inc. et al
1241   2:15-cv-15358      Pitagna et al v. Ethicon, Inc. et al
1242   2:15-cv-14431      Traxler v. Ethicon, Inc. et al
1243   2:15-cv-00571      Howe v. Ethicon, Inc. et al
1244   2:15-cv-07519      Rutledge et al v. Ethicon, Inc. et al
1245   2:15-cv-12379      King v. Ethicon, Inc. et al
1246   2:15-cv-07520      Brown et al v. Ethicon, Inc. et al
1247   2:15-cv-14487      Stull et al v. Ethicon, Inc. et al
1248   2:15-cv-15430      M alek v. Ethicon, Inc. et al
1249   2:15-cv-15433      Warino v. Ethicon, Inc. et al
1250   2:15-cv-00696      Sharp v. Ethicon, Inc. et al
1251   2:15-cv-14522      Pelican v. Ethicon, Inc. et al
1252   2:15-cv-15479      Collins v. Ethicon, Inc. et al
1253   2:15-cv-12422      Reeder et al v. Ethicon, Inc. et al
1254   2:15-cv-15482      M anuel v. Ethicon, Inc. et al
1255   2:15-cv-15500      Dean v. Ethicon, Inc. et al
1256   2:15-cv-15501      Jobe et al v. Ethicon, Inc. et al
1257   2:15-cv-15521      Bolejack et al v. Ethicon, Inc. et al
1258   2:16-cv-00246      Jenkins v. Ethicon, Inc. et al
1259   2:15-cv-15538      Billingslea v. Ethicon, Inc. et al
1260   2:15-cv-15539      Brown v. Ethicon, Inc. et al
1261   2:15-cv-15541      Cargill v. Ethicon, Inc. et al
1262   2:15-cv-15542      Gifford v. Ethicon, Inc. et al
1263   2:15-cv-15544      Robertson et al v. Ethicon, Inc. et al
1264   2:15-cv-12513      Foster et al v. Ethicon, Inc. et al
1265   2:15-cv-14672      Yagoobian et al v. Ethicon, Inc. et al
1266   2:15-cv-14681      Aponte et al v. Ethicon, Inc. et al
1267   2:16-cv-00258      Rebello et al v. Ethicon, Inc. et al
1268   2:15-cv-15652      Frederick et al v. Ethicon, Inc. et al
1269   2:15-cv-14800      Higgins v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 34 of 55 PageID 1116

       Civil Action No.                             Case Style
1270   2:15-cv-14834      Cylkowski et al v. Ethicon, Inc. et al
1271   2:15-cv-14883      Gerken et al v. Ethicon, Inc. et al
1272   2:15-cv-14917      Chrislett v. Ethicon, Inc. et al
1273   2:15-cv-14923      Stockman et al v. Ethicon, Inc. et al
1274   2:15-cv-15658      Park v. Ethicon, Inc. et al
1275   2:15-cv-15660      Hart v. Ethicon, Inc. et al
1276   2:15-cv-15661      Heyborne v. Ethicon, Inc. et al
1277   2:15-cv-15663      Patterson et al v. Ethicon, Inc. et al
1278   2:16-cv-02000      Belluomini v. Ethicon, Inc. et al
1279   2:15-cv-15695      Acuna v. Ethicon, Inc. et al
1280   2:16-cv-03275      Shaw et al v. Ethicon, Inc. et al
1281   2:15-cv-15725      Saylor et al v. Ethicon, Inc. et al
1282   2:16-cv-02025      M ollan et al v. Ethicon, Inc. et al
1283   2:15-cv-15726      Causey v. Ethicon, Inc. et al
1284   2:15-cv-15727      Darby v. Ethicon, Inc. et al
1285   2:15-cv-15728      Galloway v. Ethicon, Inc. et al
1286   2:15-cv-15729      Gilman et al v. Ethicon, Inc. et al
1287   2:15-cv-15730      Geisz et al v. Ethicon, Inc. et al
1288   2:15-cv-15731      Ledgerwood et al v. Ethicon, Inc. et al
1289   2:15-cv-15732      M ontano v. Ethicon, Inc. et al
1290   2:16-cv-02055      Taylor v. Ethicon, Inc. et al
1291   2:15-cv-15733      Pyron et al v. Ethicon, Inc. et al
1292   2:15-cv-15775      Bartlett v. Ethicon, Inc. et al
1293   2:15-cv-15776      Grafton et al v. Ethicon, Inc. et al
1294   2:15-cv-15777      Harrison v. Ethicon, Inc. et al
1295   2:15-cv-15778      Kendall v. Ethicon, Inc. et al
1296   2:15-cv-15779      Renner v. Ethicon, Inc. et al
1297   2:15-cv-15780      Roberts v. Ethicon, Inc. et al
1298   2:15-cv-12704      M ullins et al v. Ethicon, Inc. et al
1299   2:15-cv-15781      Samples et al v. Ethicon, Inc. et al
1300   2:15-cv-12707      Wolfe et al v. Ethicon, Inc. et al
1301   2:15-cv-15793      M ills et al v. Ethicon, Inc. et al
1302   2:16-cv-02219      Wilson v. Ethicon, Inc. et al
1303   2:15-cv-15815      Fankhouser v. Ethicon, Inc. et al
1304   2:15-cv-15816      Hohn et al v. Ethicon, Inc. et al
1305   2:15-cv-15818      M ahoney et al v. Ethicon, Inc. et al
1306   2:15-cv-15820      M allory v. Ethicon, Inc. et al
1307   2:15-cv-15821      M oreno v. Ethicon, Inc. et al
1308   2:15-cv-15823      Smith et al v. Ethicon, Inc. et al
1309   2:15-cv-15825      Vokoun v. Ethicon, Inc. et al
1310   2:15-cv-15827      Winders v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 35 of 55 PageID 1117

       Civil Action No.                             Case Style
1311   2:15-cv-15828      Hill v. Ethicon, Inc. et al
1312   2:16-cv-00337      Alvarez v. Ethicon, Inc. et al
1313   2:15-cv-12751      Bauer et al v. Ethicon, Inc. et al
1314   2:16-cv-02278      Sewell v. Ethicon, Inc. et al
1315   2:15-cv-12752      Wilson et al v. Ethicon, Inc. et al
1316   2:15-cv-15901      Allen et al v. Ethicon, Inc. et al
1317   2:15-cv-15902      Bennett v. Ethicon, Inc. et al
1318   2:15-cv-15903      Hernandez-Gallegos v. Ethicon, Inc. et al
1319   2:15-cv-15904      Lemieux v. Ethicon, Inc. et al
1320   2:15-cv-15906      Vaught et al v. Ethicon, Inc. et al
1321   2:15-cv-15929      Webb et al v. Ethicon, Inc. et al
1322   2:15-cv-15931      Brigham v. Ethicon, Inc. et al
1323   2:15-cv-15933      Goldade v. Ethicon, Inc. et al
1324   2:15-cv-15936      Ross v. Ethicon, Inc. et al
1325   2:15-cv-15938      Smith et al v. Ethicon, Inc. et al
1326   2:15-cv-15939      Svitenko et al v. Ethicon, Inc. et al
1327   2:15-cv-15940      Wade et al v. Ethicon, Inc. et al
1328   2:16-cv-02466      M itchell v. Ethicon, Inc. et al
1329   2:16-cv-02467      Nixon v. Ethicon, Inc. et al
1330   2:16-cv-02488      Lancaster et al v. Ethicon, Inc. et al
1331   2:15-cv-15975      Halsey v. Ethicon, Inc. et al
1332   2:15-cv-15976      Hughey et al v. Ethicon, Inc. et al
1333   2:16-cv-01156      Deese et al v. Ethicon, Inc. et at
1334   2:15-cv-15977      Pinera v. Ethicon, Inc. et al
1335   2:15-cv-15978      Ross et al v. Ethicon, Inc. et al
1336   2:15-cv-15979      Rundle v. Ethicon, Inc. et al
1337   2:15-cv-15980      Smith et al v. Ethicon, Inc. et al
1338   2:16-cv-02597      Laughlin et al v. Ethicon, Inc. et al
1339   2:16-cv-02614      M cDaniel v. Ethicon, Inc. et al
1340   2:16-cv-02641      Findley et al v. Ethicon, Inc. et al
1341   2:16-cv-02649      M cGinnis et al v. Ethicon, Inc. et al
1342   2:16-cv-02650      Burke et al v. Ethicon, Inc. et al
1343   2:15-cv-16096      M athis et al v. Ethicon, Inc. et al
1344   2:16-cv-02658      Parsons v. Ethicon, Inc. et al
1345   2:16-cv-02686      Peoples et al v. Ethicon, Inc., et al
1346   2:16-cv-00349      M ares et al v. Ethicon, Inc. et al
1347   2:16-cv-02695      Warren v. Ethicon, Inc. et al
1348   2:16-cv-02718      Cunningham v. Ethicon, Inc. et al
1349   2:16-cv-02721      Dark-Robinson et al v. Ethicon, Inc. et al
1350   2:15-cv-16172      Chasteen v. Ethicon, Inc. et al
1351   2:15-cv-16176      Williams et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                   Page 36 of 55 PageID 1118

       Civil Action No.                              Case Style
1352   2:16-cv-02782      M cCostlin et al v. Ethicon, Inc. et al
1353   2:16-cv-02784      Ball et al v. Ethicon, Inc. et al
1354   2:15-cv-16193      Bennett v. Ethicon, Inc. et al
1355   2:15-cv-16194      Clemons v. Ethicon, Inc. et al
1356   2:16-cv-00355      Scott et al v. Ethicon, Inc. et al
1357   2:15-cv-16195      Demele et al v. Ethicon, Inc. et al
1358   2:16-cv-02792      Johnson v. Ethicon, Inc. et al
1359   2:16-cv-02794      Douglas et al v. Ethicon, Inc. et al
1360   2:15-cv-16197      Halleck et al v. Ethicon, Inc. et al
1361   2:16-cv-00356      Trevino et al v. Ethicon, Inc. et al
1362   2:16-cv-02797      Eaton et al v. Ethicon, Inc. et al
1363   2:15-cv-16198      Hemmila et al v. Ethicon, Inc. et al
1364   2:15-cv-16199      Johnson et al v. Ethicon, Inc. et al
1365   2:15-cv-16200      Kemper et al v. Ethicon, Inc. et al
1366   2:15-cv-16201      Kiesler et al v. Ethicon, Inc. et al
1367   2:15-cv-16202      Lamphere v. Ethicon, Inc. et al
1368   2:16-cv-02833      Payne v. Ethicon, Inc. et al
1369   2:15-cv-16203      M ead v. Ethicon, Inc. et al
1370   2:15-cv-16204      M ynhier v. Ethicon, Inc. et al
1371   2:15-cv-16205      Nevitt v. Ethicon, Inc. et al
1372   2:15-cv-16206      Reardon et al v. Ethicon, Inc. et al
1373   2:15-cv-16207      Tonsager et al v. Ethicon, Inc. et al
1374   2:16-cv-01266      Valadez v. Ethicon, Inc. et al
1375   2:15-cv-16242      Buchholz v. Ethicon, Inc. et al
1376   2:16-cv-02903      Befus et al v. Ethicon, Inc. et al
1377   2:15-cv-16243      Herbst v. Ethicon, Inc. et al
1378   2:15-cv-16244      Hoppe v. Ethicon, Inc., et al
1379   2:15-cv-16245      Jacildo et al v. Ethicon, Inc. et al
1380   2:15-cv-16246      Jean et al v. Ethicon, Inc. et al
1381   2:15-cv-16247      Landfair et al v. Ethicon, Inc. et al
1382   2:15-cv-16248      M aschari et al v. Ethicon, Inc. et al
1383   2:16-cv-06530      Case v. Ethicon, Inc. et al
1384   2:15-cv-16249      Priddy et al v. Ethicon, Inc. et al
1385   2:15-cv-16250      Reason v. Ethicon, Inc. et al
1386   2:15-cv-16251      Rice et al v. Ethicon, Inc. et al
1387   2:15-cv-16252      Spratt v. Ethicon, Inc. et al
1388   2:15-cv-16253      Turner v. Ethicon, Inc. et al
1389   2:16-cv-02966      Akers et al v. Ethicon, Inc. et al
1390   2:16-cv-03352      Lasaine v. Ethicon, Inc. et al
1391   2:15-cv-16305      Crawford v. Ethicon, Inc. et al
1392   2:16-cv-03075      Nelson v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19               Page 37 of 55 PageID 1119

       Civil Action No.                              Case Style
1393   2:16-cv-03355      Alvarado v. Ethicon, Inc. et al
1394   2:15-cv-16315      Carrier et al v. Ethicon, Inc. et al
1395   2:15-cv-16318      M cClure v. Ethicon, Inc. et al
1396   2:16-cv-03230      Palomarez v. Ethicon, Inc. et al
1397   2:16-cv-06635      Green v. Ethicon, Inc. et al
1398   2:16-cv-05309      Catherman et al v. Ethicon, Inc. et al
1399   2:16-cv-06643      Layton et al v. Ethicon, Inc. et al
1400   2:16-cv-05345      Ciolino et al v. Ethicon, Inc. et al
1401   2:16-cv-06661      Golston et al v. Ethicon, Inc. et al
1402   2:16-cv-06663      Scates et al v. Ethicon, Inc. et al
1403   2:16-cv-01314      M oser v. Ethicon, Inc. et al
1404   2:16-cv-06668      Williams et al v. Ethicon, Inc. et al
1405   2:16-cv-06675      Schencker v. Ethicon, Inc. et al
1406   2:15-cv-16321      Chabot-Hall et al v. Ethicon, Inc. et al
1407   2:15-cv-16323      Rios v. Ethicon, Inc. et al
1408   2:16-cv-06711      Phillips v. Ethicon, Inc. et al
1409   2:15-cv-16325      Collins v. Ethicon, Inc. et al
1410   2:16-cv-06756      Portier v. Ethicon, Inc. et al
1411   2:16-cv-05601      Prominski et al v. Ethicon, Inc. et al
1412   2:16-cv-06758      Anderson v. Ethicon, Inc. et al
1413   2:15-cv-16335      Gattuso v. Ethicon, Inc. et al
1414   2:15-cv-16336      Hamilton et al v. Ethicon, Inc. et al
1415   2:16-cv-06773      Weaver v. Ethicon, Inc. et al
1416   2:15-cv-16338      Holmes et al v. Ethicon, Inc. et al
1417   2:16-cv-00360      Zapata v. Ethicon, Inc. et al
1418   2:15-cv-16339      Holt v. Ethicon, Inc. et al
1419   2:15-cv-16340      Jensen v. Ethicon, Inc. et al
1420   2:15-cv-16341      Keenan et al v. Ethicon, Inc. et al
1421   2:16-cv-06785      Henderson et al v. Ethicon, Inc. et al
1422   2:15-cv-16342      Standifer et al v. Ethicon, Inc. et al
1423   2:15-cv-16343      Stewart et al v. Ethicon, Inc. et al
1424   2:15-cv-16345      Talbot v. Ethicon, Inc. et al
1425   2:15-cv-16347      Wallace et al v. Ethicon, Inc. et al
1426   2:16-cv-05824      Simpson v. Ethicon, Inc. et al
1427   2:16-cv-05826      Albertson v. Ethicon, Inc. et al
1428   2:16-cv-06805      Chappell v. Ethicon, Inc.
1429   2:15-cv-16354      Haake et al v. Ethicon, Inc. et al
1430   2:15-cv-16362      Nance v. Ethicon, Inc. et al
1431   2:16-cv-06816      Delph v. Ethicon, Inc. et al
1432   2:15-cv-16364      Ellis et al v. Ethicon, Inc. et al
1433   2:15-cv-16373      Bunde et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                Page 38 of 55 PageID 1120

       Civil Action No.                              Case Style
1434   2:15-cv-16385      M erlin v. Ethicon, Inc. et al
1435   2:15-cv-16388      Norman v. Ethicon, Inc. et al
1436   2:15-cv-16391      Ross v. Ethicon, Inc. et al
1437   2:15-cv-16394      Sullivan et al v. Ethicon, Inc. et al
1438   2:15-cv-16397      Thomason v. Ethicon, Inc. et al
1439   2:16-cv-07051      Strobel v. Ethicon, Inc. et al
1440   2:16-cv-06012      Galvan v. Ethicon, Inc. et al
1441   2:15-cv-16401      Thompson et al v. Ethicon, Inc. et al
1442   2:15-cv-16405      Ullery v. Ethicon, Inc. et al
1443   2:16-cv-06018      Argent v. Ethicon, Inc. et al
1444   2:16-cv-06024      M ontague v. Ethicon, Inc. et al
1445   2:15-cv-16408      King v. Ethicon, Inc. et al
1446   2:16-cv-06025      Pineda v. Ethicon, Inc. et al
1447   2:16-cv-06026      Rich v. Ethicon, Inc. et al
1448   2:16-cv-03365      Craver et al v. Ethicon, Inc. et al
1449   2:16-cv-06029      Waybrant v. Ethicon, Inc. et al
1450   2:16-cv-07146      M alkowski v. Ethicon, Inc. et al
1451   2:16-cv-06051      Holdiman v. Ethicon, Inc. et al
1452   2:16-cv-06052      Waggoner v. Ethicon, Inc., et al
1453   2:15-cv-16450      Buckwald et al v. Ethicon, Inc. et al
1454   2:15-cv-16451      Hankins et al v. Ethicon, Inc. et al
1455   2:15-cv-16453      Kuhn et al v. Ethicon, Inc. et al
1456   2:15-cv-16454      Longoria v. Ethicon, Inc. et al
1457   2:15-cv-16455      Louviere et al v. Ethicon, Inc. et al
1458   2:16-cv-06064      Vituschi-Allen et al v. Ethicon, Inc. et al
1459   2:15-cv-16456      M atthews et al v. Ethicon, Inc. et al
1460   2:15-cv-16457      M organ et al v. Ethicon, Inc. et al
1461   2:16-cv-06070      Dixon v. Ethicon, Inc. et al
1462   2:15-cv-16458      Olivas v. Ethicon, Inc. et al
1463   2:15-cv-16460      Russell et al v. Ethicon, Inc. et al
1464   2:15-cv-16461      Welch et al v. Ethicon, Inc. et al
1465   2:15-cv-16462      Zimmerman et al v. Ethicon, Inc. et al
1466   2:15-cv-16469      M ileo et al v. Ethicon, Inc. et al
1467   2:15-cv-16496      Altis et al v. Ethicon, Inc. et al
1468   2:16-cv-07306      M iller v. Ethicon, Inc. et al
1469   2:15-cv-16497      Capote v. Ethicon, Inc. et al
1470   2:16-cv-06137      M cCoy v. Ethicon, Inc. et al
1471   2:15-cv-16498      Doss et al v. Ethicon, Inc. et al
1472   2:15-cv-16499      Edmonds et al v. Ethicon, Inc. et al
1473   2:16-cv-06141      Welch v. Ethicon, Inc. et al
1474   2:15-cv-16500      Follis v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                Page 39 of 55 PageID 1121

       Civil Action No.                              Case Style
1475   2:15-cv-16501      Green et al v. Ethicon, Inc. et al
1476   2:15-cv-16502      Grimmett v. Ethicon, Inc. et al
1477   2:15-cv-16505      Howarth et al v. Ethicon, Inc. et al
1478   2:16-cv-06149      Kurtz et al v. Ethicon, Inc. et al
1479   2:15-cv-16506      M cEwen et al v. Ethicon, Inc. et al
1480   2:15-cv-16507      Pringle et al v. Ethicon, Inc. et al
1481   2:15-cv-16508      Sartain v. Ethicon, Inc. et al
1482   2:15-cv-16509      Strehlow et al v. Ethicon, Inc. et al
1483   2:16-cv-06176      Sadler et al v. Ethicon, Inc. et al
1484   2:15-cv-16510      Tibbetts et al v. Ethicon, Inc. et al
1485   2:15-cv-16511      Watson et al v. Ethicon, Inc. et al
1486   2:16-cv-06243      Brown et al v. Ethicon, Inc. et al
1487   2:16-cv-07591      Stone v. Ethicon, Inc. et al
1488   2:16-cv-06293      Bryce et al v. Ethicon, Inc. et al
1489   2:16-cv-07730      Carpenter v. Ethicon, Inc. et al
1490   2:16-cv-06337      Smith et al v. Ethicon, Inc. et al
1491   2:16-cv-06350      Torres et al v. Ethicon, Inc. et al
1492   2:16-cv-06408      Jimenez v. Ethicon, Inc. et al
1493   2:16-cv-07840      Downey et al v. Ethicon, Inc. et al
1494   2:15-cv-16526      Grinstead v. Ethicon, Inc. et al
1495   2:16-cv-07852      Tookes et al v. Ethicon, Inc. et al
1496   2:15-cv-16528      Bell v. Ethicon, Inc. et al
1497   2:15-cv-16529      Berardi et al v. Ethicon, Inc. et al
1498   2:15-cv-16530      Bishop et al v. Ethicon, Inc. et al
1499   2:16-cv-06466      White v. Ethicon, Inc. et al
1500   2:15-cv-16531      Bryant v. Ethicon, Inc. et al
1501   2:15-cv-16533      Burgin et al v. Ethicon, Inc. et al
1502   2:15-cv-16534      Comegys v. Ethicon, Inc. et al
1503   2:17-cv-00158      Adler v. Ethicon, Inc. et al
1504   2:14-cv-02598      Durrant et al v. Ethicon, Inc. et al
1505   2:15-cv-16538      Daniel v. Ethicon, Inc. et al
1506   2:16-cv-06474      Glavin v. Ethicon, Inc. et al
1507   2:16-cv-06477      Clemons v. Ethicon, Inc. et al
1508   2:15-cv-16544      Goodrich v. Ethicon, Inc. et al
1509   2:15-cv-16547      M ills v. Ethicon, Inc. et al
1510   2:15-cv-16548      Olson v. Ethicon, Inc. et al
1511   2:15-cv-16551      Santoro v. Ethicon, Inc. et al
1512   2:15-cv-16552      Sharp et al v. Ethicon, Inc. et al
1513   2:15-cv-16553      Warren v. Ethicon, Inc. et al
1514   2:15-cv-16578      Fuller et al v. Ethicon, Inc. et al
1515   2:15-cv-16579      Kiliszewski et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                  Page 40 of 55 PageID 1122

       Civil Action No.                              Case Style
1516   2:16-cv-08011      Hebert v. Ethicon, Inc. et al
1517   2:15-cv-16580      M cQueen v. Ethicon, Inc. et al
1518   2:15-cv-16581      Pruitt et al v. Ethicon, Inc. et al
1519   2:15-cv-16582      Rinearson v. Ethicon, Inc. et al
1520   2:15-cv-16619      Thomas v. Ethicon, Inc. et al
1521   2:13-cv-30195      Long v. Ethicon, Inc. et al
1522   2:16-cv-00090      Sumner v. Ethicon, Inc. et al
1523   2:16-cv-00098      Ammon v. Ethicon, Inc. et al
1524   2:16-cv-00099      Carlile v. Ethicon, Inc. et al
1525   2:16-cv-00100      Jones v. Ethicon, Inc. et al
1526   2:16-cv-00101      King v. Ethicon, Inc. et al
1527   2:16-cv-00102      M atz v. Ethicon, Inc. et al
1528   2:16-cv-00103      M elendez v. Ethicon, Inc. et al
1529   2:16-cv-00104      Polak et al v. Ethicon, Inc. et al
1530   2:16-cv-00105      Pullins v. Ethicon, Inc. et al
1531   2:16-cv-00106      Stoller v. Ethicon, Inc. et al
1532   2:16-cv-00107      Zurzolo et al v. Ethicon, Inc. et al
1533   2:16-cv-00178      Pyles et al v. Ethicon, Inc. et al
1534   2:16-cv-00179      Bean v. Ethicon, Inc. et al
1535   2:16-cv-00180      M cGovern v. Ethicon, Inc. et al
1536   2:16-cv-00182      Rodriguez et al v. Ethicon, Inc. et al
1537   2:16-cv-00419      Cherry et al v. Ethicon, Inc. et al
1538   2:16-cv-00426      Davis et al v. Ethicon, Inc. et al
1539   2:16-cv-01502      M cFarland v. Ethicon, Inc. et al
1540   2:16-cv-08070      Bushway et al v. Ethicon, Inc. et al
1541   2:16-cv-08092      Sands v. Ethicon, Inc. et al
1542   2:15-cv-07871      Childress v. Ethicon, Inc. et al
1543   2:16-cv-09124      Tomas v. Ethicon, Inc. et al
1544   2:16-cv-08183      Davis v. Ethicon, Inc. et al
1545   2:16-cv-09283      Brackeen et al v. Ethicon, Inc. et al
1546   2:15-cv-08082      Briggs v. Ethicon, Inc. et al
1547   2:15-cv-08089      Hoy v. Ethicon, Inc. et al
1548   2:15-cv-08094      M itchell et al v. Ethicon, Inc. et al
1549   2:15-cv-08109      Cannon et al v. Ethicon, Inc. et al
1550   2:16-cv-08276      Hartzell v. Ethicon, Inc. et al
1551   2:16-cv-08389      Smith v. Ethicon, Inc. et al
1552   2:16-cv-09467      Easterling v. Ethicon, Inc. et al
1553   2:15-cv-08113      M ercado v. Ethicon, Inc. et al
1554   2:16-cv-08598      M cNally et al v. Ethicon, Inc. et al
1555   2:16-cv-08608      Radke et al v. Ethicon, Inc. et al
1556   2:16-cv-08652      Dixon v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19             Page 41 of 55 PageID 1123

       Civil Action No.                            Case Style
1557   2:17-cv-00415      Farrell v. Ethicon, Inc. et al
1558   2:16-cv-03723      Sortino v. Ethicon, Inc. et al
1559   2:17-cv-00523      M oore v. Ethicon, Inc. et al
1560   2:17-cv-00524      Hubbard et al v. Ethicon, Inc. et al
1561   2:16-cv-03727      Strum v. Ethicon, Inc. et al
1562   2:15-cv-08232      Dewey-Fellows v. Ethicon, Inc. et al
1563   2:16-cv-03734      Barr et al v. Ethicon, Inc. et al
1564   2:16-cv-08782      Kudlo v. Ethicon, Inc. et al
1565   2:16-cv-09682      Parsons v. Ethicon, Inc. et al
1566   2:16-cv-03770      Howe v. Johnson & Johnson et al
1567   2:16-cv-03772      Teater v. Ethicon, Inc. et al
1568   2:17-cv-00922      Butler v. Ethicon, Inc. et al
1569   2:16-cv-08806      M eyer v. Ethicon, Inc. et al
1570   2:17-cv-00549      Pozo et al v. Ethicon, Inc. et al
1571   2:16-cv-03796      M oorehead et al v. Ethicon, Inc. et al
1572   2:16-cv-09720      Torti v. Ethicon, Inc. et al
1573   2:16-cv-03408      Esquivel v. Ethicon, Inc. et al
1574   2:13-cv-30487      Gaspard v. Ethicon, Inc. et al
1575   2:17-cv-00928      Dillard v. Ethicon, Inc. et al
1576   2:16-cv-03412      Stiffler et al v. Ethicon, Inc. et al
1577   2:16-cv-03807      Beckler et al v. Ethicon, Inc. et al
1578   2:16-cv-03429      Spradlin v. Ethicon, Inc. et al
1579   2:17-cv-00631      Dudley v. Ethicon, Inc. et al
1580   2:16-cv-01732      M cKiernan et al v. Ethicon, Inc. et al
1581   2:16-cv-03438      Trivett et al v. Ethicon, Inc. et al
1582   2:16-cv-01755      Villandry v. Ethicon, Inc. et al
1583   2:17-cv-01100      Paholke et al v. Ethicon, Inc. et al
1584   2:16-cv-00492      Gutierrez v. Ethicon, Inc. et al
1585   2:16-cv-01868      Borland v. Ethicon, Inc. et al
1586   2:16-cv-00501      M armolejo et al v. Ethicon, Inc. et al
1587   2:17-cv-01807      Kelley v. Ethicon, Inc. et al
1588   2:16-cv-10321      Fiechuk v. Ethicon, Inc. et al
1589   2:16-cv-00503      M cFalls v. Ethicon, Inc. et al
1590   2:16-cv-03907      M urphy et al v. Ethicon, Inc. et al
1591   2:16-cv-00505      M cGuffie et al v. Ethicon, Inc. et al
1592   2:16-cv-00509      O&#039;Connor et al v. Ethicon, Inc. et al
1593   2:17-cv-02603      Booher v. Ethicon, Inc. et al
1594   2:17-cv-02605      Flores v. Ethicon, Inc. et al
1595   2:17-cv-02607      Newman v. Ethicon, Inc. et al
1596   2:16-cv-03922      Armstead v. Ethicon, Inc. et al
1597   2:13-cv-31320      Box v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19               Page 42 of 55 PageID 1124

       Civil Action No.                              Case Style
1598   2:17-cv-02667      Long et al v. Ethicon, Inc. et al
1599   2:17-cv-02699      Tyler v. Ethicon, Inc. et al
1600   2:16-cv-00536      Stone v. Ethicon, Inc. et al
1601   2:16-cv-00537      Taravella et al v. Ethicon, Inc. et al
1602   2:17-cv-02746      Boutot v. Ethicon, Inc. et al
1603   2:16-cv-00542      Velazquez v. Ethicon, Inc. et al
1604   2:17-cv-02747      Garrison v. Ethicon, Inc. et al
1605   2:17-cv-02750      Nelson v. Ethicon, Inc. et al
1606   2:17-cv-02754      Thurs v. Ethicon, Inc. et al
1607   2:16-cv-00543      Vera v. Ethicon, Inc. et al
1608   2:17-cv-02806      Young et al v. Ethicon, Inc. et al
1609   2:16-cv-00550      Benavides et al v. Ethicon, Inc. et al
1610   2:17-cv-02027      Campos et al v. Ethicon, Inc. et al
1611   2:17-cv-02046      Jacobson et al v. Ethicon, Inc. et al
1612   2:17-cv-01123      Laughlin v. Ethicon, Inc. et al
1613   2:16-cv-00570      Begay v. Ethicon, Inc. et al
1614   2:17-cv-02872      Kafka v. Ethicon, Inc. et al
1615   2:16-cv-03463      Wainaina v. Ethicon, Inc. et al
1616   2:17-cv-03300      Wyatt v. Ethicon, Inc. e tal
1617   2:16-cv-03950      Wainscott v. Ethicon, Inc. et al
1618   2:17-cv-03306      Barry v. Ethicon, Inc. et al
1619   2:17-cv-03307      Hill et al v. Ethicon, Inc. et al
1620   2:16-cv-03976      Austin v. Ethicon, Inc. et al
1621   2:13-cv-19136      Lokhandwala v. Ethicon, Inc. et al
1622   2:16-cv-03978      Barazzone v. Ethicon, Inc. et al
1623   2:17-cv-01195      Joanet v. Ethicon, Inc. et al
1624   2:17-cv-00890      Turpin v. Ethicon, Inc. et al
1625   2:16-cv-03983      Crawford v. Ethicon, Inc. et al
1626   2:16-cv-04007      Clayton v. Ethicon, Inc. et al
1627   2:17-cv-03359      Breckenridge et al v. Ethicon, Inc. et al
1628   2:17-cv-02940      Kiess v. Ethicon, Inc. et al
1629   2:17-cv-03373      Peralta v. Ethicon, Inc. et al
1630   2:16-cv-10037      Schaffer et al v. Ethicon, Inc. et al
1631   2:16-cv-10629      Wells v. Ethicon, Inc. et al
1632   2:13-cv-31570      M endoza et al v. Ethicon, Inc. et al
1633   2:16-cv-10704      Bergandi v. Ethicon, Inc. et al
1634   2:17-cv-01240      Johnson et al v. Ethicon, Inc. et al
1635   2:16-cv-10713      Reagin et al v. Ethicon, Inc. et al
1636   2:17-cv-02191      Adkins et al v. Ethicon, Inc. et al
1637   2:17-cv-02199      Donalds v. Ethicon, Inc. et al
1638   2:16-cv-10767      Dehart v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 43 of 55 PageID 1125

       Civil Action No.                             Case Style
1639   2:17-cv-02208      Thompson et al v. Ethicon, Inc. et al
1640   2:16-cv-10786      M achavelo v. Ethicon, Inc. et al
1641   2:16-cv-04027      Belcea et al v. Ethicon, Inc. et al
1642   2:16-cv-10810      Storm v. Ethicon, Inc. et al
1643   2:16-cv-10065      Anderson v. Ethicon, Inc. et al
1644   2:16-cv-04028      Benson et al v. Ethicon, Inc. et al
1645   2:16-cv-00583      M ontero v. Ethicon, Inc. et al
1646   2:16-cv-12783      M cClurd v. Ethicon, Inc. et al
1647   2:16-cv-04029      Blackwell v. Ethicon, Inc. et al
1648   2:16-cv-10890      Blackburn et al v. Ethicon, Inc. et al
1649   2:16-cv-00584      Perez et al v. Ethicon, Inc. et al
1650   2:17-cv-03426      Young v. Ethicon, Inc. et al
1651   2:17-cv-00913      Radun v. Ethicon, Inc. et al
1652   2:16-cv-10951      Van Sickle v. Ethicon, Inc. et al
1653   2:17-cv-03125      Vreeland v. Ethicon, Inc. et al
1654   2:16-cv-10988      Corder et al v. Ethicon, Inc. et al
1655   2:16-cv-10075      Brown v. Ethicon, Inc. et al
1656   2:16-cv-11121      Carlon v. Ethicon, Inc. et al
1657   2:17-cv-03184      Gossen v. Ethicon, Inc. et al
1658   2:17-cv-02298      Courtney et al v. Ethicon, Inc. et al
1659   2:17-cv-00061      Lumley v. Ethicon, Inc. et al
1660   2:17-cv-03453      Quispe et al v. Ethicon, Inc. et al
1661   2:16-cv-00593      Perales v. Ethicon, Inc. et al
1662   2:13-cv-23004      Samuel et al v. Ethicon, Inc. et al
1663   2:16-cv-10078      Carpenter v. Ethicon, Inc. et al
1664   2:16-cv-00610      Pursel et al v. Ethicon, Inc. et al
1665   2:13-cv-31812      O&#039;M alley et al v. Ethicon, Inc. et al
1666   2:13-cv-31821      Norby et al v. Ethicon, Inc. et al
1667   2:16-cv-00621      Galloway et al v. Ethicon, Inc. et al
1668   2:16-cv-10081      Cook v. Ethicon, Inc. et al
1669   2:16-cv-10084      Cutright v. Ethicon, Inc. et al
1670   2:13-cv-31917      Parker et al v. Ethicon, Inc. et al
1671   2:17-cv-03234      Williams v. Ethicon, Inc. et al
1672   2:16-cv-04123      Herrera v. Ethicon, Inc. et al
1673   2:17-cv-03556      Rotz et al v. Ethicon, Inc. et al
1674   2:17-cv-03561      Kendema v. Ethicon, Inc. et al
1675   2:17-cv-03563      Groshens et al v. Ethicon, Inc. et al
1676   2:16-cv-10117      M ontijo v. Ethicon, Inc. et al
1677   2:17-cv-00316      Gosper et al v. Ethicon, Inc. et al
1678   2:16-cv-00722      Braekevelt et al v. Ethicon, Inc. et al
1679   2:13-cv-32138      Rueb v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19             Page 44 of 55 PageID 1126

       Civil Action No.                             Case Style
1680   2:17-cv-03634      Cain v. Ethicon, Inc. et al
1681   2:17-cv-03635      Galloway v. Ethicon, Inc. et al
1682   2:17-cv-03270      Haggerty v. Ethicon, Inc. et al
1683   2:17-cv-03308      Wilson v. Ethicon, Inc. et al
1684   2:16-cv-10150      Thomas v. Ethicon, Inc. et al
1685   2:16-cv-10151      Threlfall v. Ethicon, Inc. et al
1686   2:16-cv-10152      Trimm v. Ethicon, Inc. et al
1687   2:16-cv-10153      Turner v. Ethicon, Inc. et al
1688   2:16-cv-10154      Tyson v. Ethicon, Inc. et al
1689   2:16-cv-11635      Ash v. Ethicon, Inc. et al
1690   2:16-cv-11636      Casebolt v. Ethicon, Inc. et al
1691   2:16-cv-11677      Hehl v. Ethicon, Inc. et al
1692   2:16-cv-11752      M ontejano v. Ethicon, Inc. et al
1693   2:16-cv-11793      Crisp v. Ethicon, Inc. et al
1694   2:16-cv-11794      Schmidt et al v. Ethicon, Inc. et al
1695   2:16-cv-11801      Pace et al v. Ethicon, Inc. et al
1696   2:16-cv-11837      Callaway White v. Ethicon, Inc. et al
1697   2:16-cv-12010      Harris v. Ethicon, Inc. et al
1698   2:16-cv-12132      Crombie et al v. Ethicon, Inc. et al
1699   2:16-cv-12322      Cruz v. Ethicon, Inc. et al
1700   2:16-cv-12566      Price et al v. Ethicon, Inc. et al
1701   2:17-cv-04317      Swope v. Ethicon, Inc. et al
1702   2:17-cv-03781      Sills v. Ethicon, Inc. et al
1703   2:17-cv-03805      Lakeyla v. Ethicon, Inc. et al
1704   2:17-cv-03860      Craver et al v. Ethicon, Inc. et al
1705   2:17-cv-04021      Williamson v. Ethicon, Inc. et al
1706   2:17-cv-04091      M artin v. Ethicon, Inc. et al
1707   2:17-cv-04092      M cClary v. Ethicon, Inc. et al
1708   2:17-cv-04093      Parker v. Ethicon, Inc.et al
1709   2:17-cv-04094      Russell v. Ethicon, Inc.et al
1710   2:17-cv-04095      Sanders v. Ethicon, Inc. et al
1711   2:17-cv-04096      Standridge v. Ethicon, Inc. et al
1712   2:17-cv-04098      Williams v. Ethicon, Inc. et al
1713   2:17-cv-04104      Dallas v. Ethicon, Inc. et al
1714   2:17-cv-04113      Yelinek v. Ethicon, Inc. et al
1715   2:17-cv-04141      Lambrecht v. Ethicon, Inc. et al
1716   2:17-cv-04154      Cadell v. Ethicon, Inc. et al
1717   2:17-cv-04194      Wachowski v. Ethicon, Inc. et al
1718   2:17-cv-04221      Sanchez v. Ethicon, Inc. et al
1719   2:17-cv-04223      Padilla v. Ethicon, Inc. et al
1720   2:17-cv-04227      Anastos et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 45 of 55 PageID 1127

       Civil Action No.                             Case Style
1721   2:17-cv-04234      Singer v. Ethicon, Inc. et al
1722   2:17-cv-04238      Evans v. Ethicon, Inc. et al
1723   2:17-cv-04279      Elliott v. Ethicon, Inc. et al
1724   2:17-cv-04282      Coulter v. Ethicon, Inc. et al
1725   2:17-cv-04392      Denk v. Ethicon, Inc. et al
1726   2:17-cv-04395      Boyle v. Ethicon, Inc. et al
1727   2:16-cv-03543      Hall v. Ethicon, Inc. et al
1728   2:17-cv-03704      Williams et al v. Ethicon, Inc. et al
1729   2:17-cv-04423      Coronado-Figueroa et al v. Ethicon, Inc. et al
1730   2:17-cv-04441      Brown v. Ethicon, Inc. et al
1731   2:16-cv-04196      Anderson v. Ethicon, Inc. et al
1732   2:16-cv-04216      Haley et al v. Ethicon, Inc. et al
1733   2:17-cv-04468      M alone v. Ethicon, Inc. et al
1734   2:17-cv-04469      Hartnett v. Ethicon, Inc. et al
1735   2:17-cv-04476      Duffy et al v. Ethicon, Inc. et al
1736   2:17-cv-04482      Kaufmann v. Ethicon, Inc. et al
1737   2:17-cv-04492      Perez v. Ethicon, Inc. et al
1738   2:17-cv-04510      Reeves v. Ethicon, Inc. et al
1739   2:17-cv-04512      Winstead v. Ethicon, Inc. et al
1740   2:17-cv-04562      M cElwee v. Ethicon, Inc. et al
1741   2:17-cv-04585      Engel v. Ethicon, Inc. et al
1742   2:18-cv-00014      Rogers v. Ethicon, Inc. et al
1743   2:18-cv-00040      M oore v. Ethicon, Inc. et al
1744   2:18-cv-00045      Bramah v. Ethicon, Inc. et al
1745   2:18-cv-00049      Benavides et al v. Ethicon, Inc. et al
1746   2:18-cv-00063      White et al v. Ethicon, Inc. et al
1747   2:13-cv-02421      Zastrow et al v. Ethicon, Inc. et al
1748   2:16-cv-04693      Stanger et al v. Ethicon, Inc. et al
1749   2:16-cv-04805      M arley et al v. Ethicon, Inc. et al
1750   2:16-cv-04872      Grote et al v. Ethicon, Inc. et al
1751   2:16-cv-04935      Davis et al v. Ethicon, Inc. et al
1752   2:16-cv-04952      Lloyd et al v. Ethicon, Inc. et al
1753   2:16-cv-05053      Lawsha v. Ethicon, Inc. et al
1754   2:16-cv-05065      Hyatt et al v. Ethicon, Inc. et al
1755   2:14-cv-00058      Silvia v. Ethicon, Inc. et al
1756   2:14-cv-00059      Silva et al v. Ethicon, Inc. et al
1757   2:14-cv-00060      Shrive et al v. Ethicon, Inc. et al
1758   2:14-cv-00172      Robertson et al v. Ethicon, Inc. et al
1759   2:14-cv-00484      M eyer v. Ethicon, Inc. et al
1760   2:14-cv-00530      Armijo v. Ethicon, Inc. et al
1761   2:16-cv-04366      Clymer et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 46 of 55 PageID 1128

       Civil Action No.                             Case Style
1762   2:16-cv-04383      Stewart et al v. Ethicon, Inc. et al
1763   2:16-cv-04405      White et al v. Ethicon, Inc. et al
1764   2:16-cv-04406      Fryza v. Ethicon, Inc. et al
1765   2:16-cv-04448      Dejean v. Ethicon, Inc. et al
1766   2:16-cv-04449      Brock et al v. Ethicon, Inc. et al
1767   2:15-cv-08279      King et al v. Ethicon, Inc. et al
1768   2:15-cv-08318      M ehr et al v. Ethicon, Inc. et al
1769   2:15-cv-09939      Kinstler v. Ethicon, Inc. et al
1770   2:14-cv-20014      M artinez v. Ethicon, Inc. et al
1771   2:17-cv-02604      Ferris v. Ethicon, Inc. et al
1772   2:16-cv-01170      Kenyon v. Ethicon, Inc. et al
1773   2:14-cv-27299      Victor et al v. Ethicon, Inc. et al
1774   2:13-cv-26620      Neel et al v. Ethicon, Inc. et al
1775   2:13-cv-30754      Loague et al v. Ethicon, Inc. et al
1776   2:13-cv-26727      Busch v. Ethicon, Inc. et al
1777   2:13-cv-00729      Nelson et al v. Ethicon, Inc. et al
1778   2:13-cv-22157      Tallant et al v. Ethicon, Inc. et al
1779   2:13-cv-19721      Bickel v. Ethicon, Inc. et al
1780   2:15-cv-04217      Taylor et al v. Ethicon, Inc. et al
1781   2:13-cv-26738      Schneider et al v. Ethicon, Inc. et al
1782   2:14-cv-15998      Dickerson et al v. Ethicon, Inc. et al
1783   2:13-cv-24150      Haynes v. Ethicon, Inc. et al
1784   2:13-cv-13064      M cM illan v. Ethicon, Inc. et al
1785   2:13-cv-18253      Roberts v. Ethicon, Inc. et al
1786   2:14-cv-15986      Alliano et al v. Ethicon, Inc. et al
1787   2:14-cv-16877      Buettner et al v. Ethicon, Inc. et al
1788   2:14-cv-16879      Itse et al v. Ethicon, Inc. et al
1789   2:14-cv-16005      Lawrence-Wright v. Ethicon, Inc. et al
1790   2:12-cv-01820      Bryant et al v. Ethicon, Inc. et al
1791   2:13-cv-20271      Shepard v. Ethicon, Inc. et al
1792   2:13-cv-02291      Fletcher et al v. Ethicon, Inc. et al
1793   2:14-cv-14550      Edgar v. Ethicon, Inc. et al
1794   2:14-cv-14722      Thomas et al v. Ethicon, Inc. et al
1795   2:14-cv-00730      M iller v. Ethicon, Inc. et al
1796   2:14-cv-01045      Gutierrez et al v. Ethicon, Inc. et al
1797   2:14-cv-01378      Smith et al v. Ethicon, Inc. et al
1798   2:14-cv-01381      Thibodeaux-Billodeaux et al v. Ethicon, Inc. et al
1799   2:14-cv-01466      Cooper et al v. Ethicon, Inc. et al
1800   2:14-cv-02536      Thomas v. Ethicon, Inc. et al
1801   2:14-cv-03555      Leggett v. Ethicon, Inc. et al
1802   2:14-cv-03559      M cIntosh v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19               Page 47 of 55 PageID 1129

       Civil Action No.                              Case Style
1803   2:14-cv-03633      Lones et al v. Ethicon, Inc. et al
1804   2:14-cv-03881      Cook et al v. Ethicon, Inc. et al
1805   2:12-cv-02078      Ardolf et al v. Ethicon, Inc. et al
1806   2:12-cv-02285      Bolling et al v. Ethicon, Inc. et al
1807   2:12-cv-02513      Nigh et al v. Ethicon, Inc. et al
1808   2:12-cv-02599      Lemings v. Ethicon, Inc. et al
1809   2:12-cv-03040      Grace et al v. Ethicon, Inc. et al
1810   2:12-cv-03226      Godwin et al v. Ethicon, Inc. et al
1811   2:13-cv-11080      Warren et al v. Ethicon, Inc. et al
1812   2:13-cv-11091      Jennings v. Ethicon, Inc. et al
1813   2:13-cv-11092      Newton et al v. Ethicon, Inc. et al
1814   2:12-cv-03327      Eakes et al v. Ethicon, Inc. et al
1815   2:13-cv-12162      Duffy et al v. Ethicon, Inc. et al
1816   2:14-cv-04576      Coyman v. Ethicon, Inc. et al
1817   2:12-cv-05842      Renison v. Ethicon, Inc. et al
1818   2:12-cv-05970      Hendrickson et al v. Ethicon, Inc. et al
1819   2:12-cv-06576      Famigletti et al v. Ethicon, Inc. et al
1820   2:12-cv-08703      Long v. Ethicon, Inc. et al
1821   2:12-cv-08900      Wilson et al v. Ethicon, Inc. et al
1822   2:12-cv-09297      Rollin v. Ethicon, Inc. et al
1823   2:12-cv-09914      Deffes et al v. Ethicon, Inc. et al
1824   2:13-cv-00146      M urray et al v. Ethicon, Inc. et al
1825   2:13-cv-00353      Nadelbach et al v. Ethicon, Inc. et al
1826   2:14-cv-05276      Sprague et al v. Ethicon, Inc. et al
1827   2:14-cv-07284      Jilek v. Ethicon, Inc. et al
1828   2:14-cv-07526      Breitling et al v. Ethicon, Inc. et al
1829   2:14-cv-08560      Brown v. Ethicon, Inc. et al
1830   2:14-cv-08591      Smith v. Ethicon, Inc. et al
1831   2:14-cv-13055      Collins v. Ethicon, Inc. et al
1832   2:14-cv-13268      Floyd v. Ethicon, Inc. et al
1833   2:14-cv-13285      Ryan v. Ethicon, Inc. et al
1834   2:14-cv-13328      Ford v. Ethicon, Inc. et al
1835   2:14-cv-13459      Poorman et al v. Ethicon, Inc. et al
1836   2:14-cv-09347      Huston et al v. Ethicon, Inc. et al
1837   2:14-cv-13847      Perry et al v. Ethicon, Inc. et al
1838   2:14-cv-14163      M urphy et al v. Ethicon, Inc. et al
1839   2:14-cv-14182      Akins et al v. Ethicon, Inc. et al
1840   2:14-cv-09684      Raisbeck v. Ethicon, Inc. et al
1841   2:14-cv-14700      M arrufo v. Ethicon, Inc. et al
1842   2:14-cv-10055      Worthington et al v. Ethicon, Inc. et al
1843   2:14-cv-10063      M unoz v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                 Page 48 of 55 PageID 1130

       Civil Action No.                              Case Style
1844   2:14-cv-10191      Krause et al v. Ethicon, Inc. et al
1845   2:14-cv-10069      Coleman v. Ethicon, Inc. et al
1846   2:14-cv-10298      Vincent et al v. Ethicon, Inc. et al
1847   2:14-cv-10489      Teeple v. Ethicon, Inc. et al
1848   2:14-cv-10546      Thomas et al v. Ethicon, Inc. et al
1849   2:14-cv-10726      Keith et al v. Ethicon, Inc. et al
1850   2:14-cv-10761      Trimble v. Ethicon, Inc. et al
1851   2:14-cv-10800      Gollnitz et al v. Ethicon, Inc. et al
1852   2:14-cv-10896      Roland et al v. Ethicon, Inc. et al
1853   2:14-cv-11411      Steele et al v. Ethicon, Inc. et al
1854   2:14-cv-11434      Wells v. Ethicon, Inc. et al
1855   2:14-cv-11689      Dunlap et al v. Ethicon, Inc. et al
1856   2:14-cv-11953      Clark v. Ethicon, Inc. et al
1857   2:14-cv-12175      Fonseca et al v. Ethicon, Inc. et al
1858   2:14-cv-12199      Yost v. Ethicon, Inc. et al
1859   2:14-cv-12347      Farrar et al v. Ethicon, Inc. et al
1860   2:14-cv-12410      Earley et al v. Ethicon, Inc. et al
1861   2:14-cv-12746      Ham et al v. Ethicon, Inc. et al
1862   2:14-cv-12770      Strickland v. Ethicon, Inc. et al
1863   2:14-cv-14915      Injasoulian v. Ethicon, Inc. et al
1864   2:13-cv-12363      Canty v. Ethicon, Inc. et al
1865   2:13-cv-12377      Nientimp et al v. Ethicon, Inc. et al
1866   2:14-cv-15380      Lee v. Ethicon, Inc. et al
1867   2:14-cv-15404      Land v. Ethicon, Inc. et al
1868   2:14-cv-15408      Piscazzi et al v. Ethicon, Inc. et al
1869   2:14-cv-15499      Carter v. Ethicon, Inc. et al
1870   2:13-cv-12595      Sanchez v. Ethicon, Inc. et al
1871   2:14-cv-15597      White v. Ethicon, Inc. et al
1872   2:13-cv-12636      Olsen et al v. Ethicon, Inc. et al
1873   2:14-cv-15689      Vasquez v. Ethicon, Inc. et al
1874   2:13-cv-12821      Andrews et al v. Ethicon, Inc. et al
1875   2:13-cv-12954      Townson v. Ethicon, Inc. et al
1876   2:13-cv-12981      Fabela et al v. Ethicon, Inc. et al
1877   2:14-cv-16088      Blom v. Ethicon, Inc. et al
1878   2:14-cv-16089      Auten et al v. Ethicon, Inc. et al
1879   2:14-cv-16099      Smithson et al v. Ethicon, Inc. et al
1880   2:14-cv-16166      Cornejo v. Ethicon, Inc. et al
1881   2:14-cv-16292      Langford v. Ethicon, Inc. et al
1882   2:14-cv-16327      Callahan et al v. Ethicon, Inc. et al
1883   2:14-cv-16375      Collins et al v. Ethicon, Inc. et al
1884   2:14-cv-16620      M orris v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19               Page 49 of 55 PageID 1131

       Civil Action No.                              Case Style
1885   2:14-cv-16720      Schneider v. Ethicon, Inc. et al
1886   2:14-cv-16787      Williams et al v. Ethicon, Inc. et al
1887   2:14-cv-16812      Trimpey v. Ethicon, Inc. et al
1888   2:14-cv-16852      Cotton et al v. Ethicon, Inc. et al
1889   2:13-cv-13451      Paseka v. Ethicon, Inc. et al
1890   2:13-cv-13464      Gilliam v. Ethicon, Inc. et al
1891   2:13-cv-13785      Roberts et al v. Ethicon, Inc. et al
1892   2:14-cv-16906      Brown et al v. Ethicon, Inc. et al
1893   2:14-cv-17074      Pohjola v. Johnson & Johnson et al
1894   2:14-cv-17151      Haley et al v. Ethicon, Inc. et al
1895   2:14-cv-17169      Avery v. Ethicon, Inc. et al
1896   2:14-cv-17334      Daughters et al v. Ethicon, Inc. et al
1897   2:14-cv-17340      Seaton et al v. Ethicon, Inc. et al
1898   2:13-cv-14122      Avery et al v. Ethicon, Inc. et al
1899   2:13-cv-14689      Spidel et al v. Ethicon, Inc. et al
1900   2:13-cv-14779      M cCord et al v. Ethicon, Inc. et al
1901   2:13-cv-14864      Smith et al v. Ethicon, Inc. et al
1902   2:14-cv-18264      Aldridge et al v. Ethicon, Inc. et al
1903   2:13-cv-15162      Quinones et al v. Ethicon, Inc. et al
1904   2:13-cv-15190      Fontes et al v. Ethicon, Inc. et al
1905   2:13-cv-15741      Perry v. Ethicon, Inc. et al
1906   2:13-cv-15969      Harrison v. Ethicon, Inc. et al
1907   2:13-cv-16021      Burns et al v. Ethicon, Inc. et al
1908   2:13-cv-16023      Cordova v. Ethicon, Inc. et al
1909   2:13-cv-16139      Seidel et al v. Ethicon, Inc. et al
1910   2:13-cv-16363      Belcher et al v. Ethicon, Inc. et al
1911   2:13-cv-16520      Gillock v. Ethicon, Inc. et al
1912   2:14-cv-19431      Davis et al v. Ethicon, Inc. et al
1913   2:14-cv-20422      Comstock et al v. Ethicon, Inc. et al
1914   2:14-cv-25030      Poling v. Ethicon, Inc. et al
1915   2:14-cv-25034      Walker v. Ethicon, Inc. et al
1916   2:14-cv-25131      Dunham et al v. Ethicon, Inc. et al
1917   2:13-cv-22087      Green v. Ethicon, Inc. et al
1918   2:13-cv-22300      Toland v. Ethicon, Inc. et al
1919   2:13-cv-22514      M ottice v. Ethicon, Inc. et al
1920   2:13-cv-22560      Fern et al v. Ethicon, Inc. et al
1921   2:13-cv-22682      Auer et al v. Ethicon, Inc. et al
1922   2:13-cv-00572      Campanelli et al v. Ethicon, Inc. et al
1923   2:13-cv-22691      M onaghan et al v. Ethicon, Inc. et al
1924   2:13-cv-22695      M oore v. Ethicon, Inc. et al
1925   2:13-cv-01211      Kessler et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19                Page 50 of 55 PageID 1132

       Civil Action No.                               Case Style
1926   2:13-cv-23295      Clark-Legler et al v. Ethicon, Inc. et al
1927   2:13-cv-23303      Savage et al v. Ethicon, Inc. et al
1928   2:13-cv-16867      Benestad et al v. Ethicon, Inc. et al
1929   2:13-cv-16892      Van Sant v. Ethicon, Inc. et al
1930   2:13-cv-16933      M orris v. Ethicon, Inc. et al
1931   2:15-cv-00701      Jones et al v. Ethicon, Inc. et al
1932   2:15-cv-00703      Erwin et al v. Ethicon, Inc. et al
1933   2:13-cv-02313      Skief v. Ethicon, Inc. et al
1934   2:14-cv-29428      Smith v. Ethicon, Inc. et al
1935   2:13-cv-23706      M itchell v. Ethicon, Inc. et al
1936   2:13-cv-23744      Jackson v. Ethicon, Inc. et al
1937   2:13-cv-23855      Steele et al v. Ethicon, Inc. et al
1938   2:13-cv-02931      Hall et al v. Ethicon, Inc. et al
1939   2:13-cv-02932      Bernard v. Ethicon, Inc. et al
1940   2:13-cv-23926      Atkins et al v. Ethicon, Inc. et al
1941   2:13-cv-23992      Thompson v. Ethicon, Inc. et al
1942   2:14-cv-29556      Grimme et al v. Ethicon, Inc. et al
1943   2:13-cv-24258      Laderbush et al v. Ethicon, Inc. et al
1944   2:13-cv-24259      Thomas et al v. Ethicon, Inc. et al
1945   2:13-cv-03284      Eads v. Ethicon, Inc. et al
1946   2:13-cv-17427      Bowman v. Ethicon, Inc. et al
1947   2:13-cv-17468      Penny et al v. Ethicon, Inc. et al
1948   2:13-cv-03736      Fountain et al v. Ethicon, Inc. et al
1949   2:13-cv-26660      Barnes v. Ethicon, Inc. et al
1950   2:13-cv-18876      Bell et al v. Ethicon, Inc. et al
1951   2:13-cv-03827      Delsart v. Ethicon, Inc. et al
1952   2:14-cv-22319      Utke v. Ethicon, Inc. et al
1953   2:13-cv-18189      Schrall et al v. Ethicon, Inc. et al
1954   2:13-cv-03949      Smallwood et al v. Ethicon, Inc. et al
1955   2:14-cv-22417      Cook v. Ethicon Inc. et al
1956   2:13-cv-04090      Sutton et al v. Ethicon, Inc. et al
1957   2:13-cv-24530      Jacobsen et al v. Ethicon, Inc. et al
1958   2:13-cv-24531      Kmiec v. Ethicon, Inc. et al
1959   2:13-cv-24573      M urray v. Ethicon, Inc. et al
1960   2:13-cv-04291      M cCoy et al v. Ethicon, Inc. et al
1961   2:13-cv-24805      Nero et al v. Ethicon, Inc. et al
1962   2:13-cv-04558      M orey v. Ethicon, Inc. et al
1963   2:13-cv-05122      Carver et al v. Ethicon, Inc. et al
1964   2:13-cv-18635      M cLaughlin et al v. Ethicon, Inc. et al
1965   2:13-cv-18639      Bernhardt et al v. Ethicon, Inc. et al
1966   2:13-cv-18646      Rigsby et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 51 of 55 PageID 1133

       Civil Action No.                              Case Style
1967   2:13-cv-05204      Zona v. Ethicon, Inc. et al
1968   2:13-cv-18724      Arendas v. Ethicon, Inc. et al
1969   2:13-cv-25155      Cunningham v. Ethicon, Inc. et al
1970   2:13-cv-18877      Cronk v. Ethicon, Inc. et al
1971   2:13-cv-18886      Healy v. Ethicon, Inc. et al
1972   2:13-cv-18956      M cGee et al v. Ethicon, Inc. et al
1973   2:13-cv-18968      Harmon v. Ethicon, Inc. et al
1974   2:13-cv-05750      Rogers v. Ethicon, Inc. et al
1975   2:13-cv-19249      Ruyak et al v. Ethicon, Inc. et al
1976   2:13-cv-05940      Close et al v. Ethicon, Inc. et al
1977   2:13-cv-19306      Clark et al v. Ethicon, Inc. et al
1978   2:13-cv-06147      Hackman et al v. Ethicon, Inc. et al
1979   2:13-cv-06214      Hanna v. Ethicon, Inc. et al
1980   2:13-cv-06218      Cawthorne et al v. Ethicon, Inc. et al
1981   2:13-cv-06258      Bridges et al v. Ethicon, Inc. et al
1982   2:13-cv-06349      Alvarez et al v. Ethicon, Inc. et al
1983   2:13-cv-06417      Brumley et al v. Ethicon, Inc. et al
1984   2:13-cv-25266      Caughill et al v. Ethicon, Inc. et al
1985   2:13-cv-06575      Granillo et al v. Ethicon, Inc. et al
1986   2:13-cv-25537      M urphy-Clinard et al v. Ethicon, Inc. et al
1987   2:13-cv-06702      Bryan v. Ethicon, Inc. et al
1988   2:13-cv-25626      Evans v. Ethicon, Inc. et al
1989   2:13-cv-25628      Fincher v. Ethicon, Inc. et al
1990   2:13-cv-06900      Janies et al v. Ethicon, Inc. et al
1991   2:13-cv-06975      Baca et al v. Ethicon, Inc. et al
1992   2:13-cv-07088      Villanueva v. Ethicon, Inc. et al
1993   2:13-cv-07246      Jones et al v. Ethicon, Inc. et al
1994   2:14-cv-24276      Pruett et al v. Ethicon, Inc. et al
1995   2:13-cv-25883      Valdez v. Ethicon, Inc. et al
1996   2:13-cv-07248      Shelnutt v. Ethicon, Inc. et al
1997   2:13-cv-19427      Skinner v. Ethicon, Inc. et al
1998   2:14-cv-24289      Burke v. Ethicon, Inc. et al
1999   2:13-cv-26118      Villata et al v. Ethicon, Inc. et al
2000   2:13-cv-26198      Repka et al v. Ethicon, Inc. et al
2001   2:13-cv-19681      Vinson v. Ethicon, Inc. et al
2002   2:13-cv-26342      Schaafsma et al v. Ethicon, Inc. et al
2003   2:13-cv-19758      Rapacki et al v. Ethicon, Inc. et al
2004   2:13-cv-07766      Hewitt et al v. Ethicon, Inc. et al
2005   2:13-cv-19816      M cKee et al v. Ethicon, Inc. et al
2006   2:13-cv-19884      De Pena v. Ethicon, Inc. et al
2007   2:13-cv-26585      Bodine v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 52 of 55 PageID 1134

       Civil Action No.                             Case Style
2008   2:13-cv-08008      Chancey et al v. Ethicon, Inc. et al
2009   2:13-cv-08016      Radfar v. Ethicon, Inc. et al
2010   2:13-cv-08259      Trivett v. Ethicon, Inc. et al
2011   2:13-cv-08263      Barnwell et al v. Ethicon, Inc. et al
2012   2:13-cv-08274      M inzel et al v. Ethicon, Inc. et al
2013   2:13-cv-08375      Lahnum v. Ethicon, Inc. et al
2014   2:13-cv-08471      Scharf et al v. Ethicon, Inc. et al
2015   2:14-cv-26956      Bruce v. Ethicon, Inc. et al
2016   2:13-cv-08664      Giansante v. Ethicon, Inc. et al
2017   2:13-cv-08727      Boyd et al v. Ethicon, Inc. et al
2018   2:13-cv-20305      White v. Ethicon, Inc. et al
2019   2:13-cv-27124      Schnorr v. Ethicon, Inc. et al
2020   2:15-cv-04442      Ketzler v. Ethicon, Inc. et al
2021   2:13-cv-27185      Hales v. Ethicon, Inc. et al
2022   2:13-cv-27217      Welch v. Ethicon, Inc. et al
2023   2:13-cv-27276      Lester et al v. Ethicon, Inc. et al
2024   2:13-cv-20717      Lalonde et al v. Ethicon, Inc. et al
2025   2:13-cv-27542      Hoke v. Ethicon, Inc. et al
2026   2:13-cv-27617      Robinson v. Ethicon, Inc. et al
2027   2:14-cv-10673      Corbin v. Ethicon, Inc. et al
2028   2:13-cv-10030      Houillon et al v. Ethicon, Inc. et al
2029   2:13-cv-10033      Forrest v. Ethicon, Inc. et al
2030   2:13-cv-10035      M oore v. Ethicon, Inc. et al
2031   2:13-cv-10608      M acLeod et al v. Ethicon, Inc. et al
2032   2:13-cv-10649      Caldera et al v. Ethicon, Inc. et al
2033   2:13-cv-10656      Thompson et al v. Ethicon, Inc. et al
2034   2:13-cv-10729      M ims et al v. Ethicon, Inc. et al
2035   2:13-cv-10787      Panning-LaBate v. Ethicon, Inc. et al
2036   2:13-cv-11007      Van M atre v. Ethicon, Inc. et al
2037   2:13-cv-28498      Wesley et al v. Ethicon, Inc. et al
2038   2:13-cv-28542      M iles v. Ethicon, Inc. et al
2039   2:13-cv-28752      Bloss v. Ethicon, Inc. et al
2040   2:13-cv-28794      Kingsbury et al v. Ethicon, Inc. et al
2041   2:13-cv-29042      Stewart v. Ethicon, Inc. et al
2042   2:13-cv-29450      Gaither et al v. Ethicon, Inc. et al
2043   2:13-cv-29454      Garbeth et al v. Ethicon, Inc. et al
2044   2:13-cv-29462      M iller v. Ethicon, Inc. et al
2045   2:13-cv-29541      Clapp et al v. Ethicon, Inc. et al
2046   2:13-cv-29779      Haviland v. Ethicon, Inc. et al
2047   2:15-cv-00391      M ongeon v. Ethicon, Inc. et al
2048   2:13-cv-29782      Harris et al v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19              Page 53 of 55 PageID 1135

       Civil Action No.                             Case Style
2049   2:13-cv-30600      Sanchez v. Ethicon, Inc. et al
2050   2:13-cv-30898      Kulow v. Ethicon, Inc. et al
2051   2:13-cv-31006      Heinrich et al v. Ethicon, Inc. et al
2052   2:13-cv-31186      Kline et al v. Ethicon, Inc. et al
2053   2:13-cv-31244      Anderson et al v. Ethicon, Inc. et al
2054   2:13-cv-31271      M orrow et al v. Ethicon, Inc. et al
2055   2:13-cv-31321      Halcomb et al v. Ethicon, Inc. et al
2056   2:13-cv-31322      Kyrias et al v. Ethicon, Inc. et al
2057   2:13-cv-31324      Talbott v. Ethicon, Inc. et al
2058   2:13-cv-31325      Sulima v. Ethicon, Inc. et al
2059   2:13-cv-31357      Crowley et al v. Ethicon, Inc. et al
2060   2:13-cv-31483      Bush v. Ethicon, Inc. et al
2061   2:13-cv-31608      Lapka v. Ethicon, Inc. et al
2062   2:13-cv-31705      Peschang v. Ethicon, Inc. et al
2063   2:13-cv-32207      Strausbaugh et al v. Ethicon, Inc. et al
2064   2:13-cv-32209      Leatherman et al v. Ethicon, Inc. et al
2065   2:13-cv-32406      Smith v. Ethicon, Inc. et al
2066   2:13-cv-32649      Coffey v. Ethicon, Inc. et al
2067   2:13-cv-32666      Ruedy et al v. Ethicon, Inc. et al
2068   2:13-cv-32954      Lyons v. Ethicon, Inc. et al
2069   2:13-cv-33209      Beauregard-Southerland et al v. Ethicon, Inc. et al
2070   2:13-cv-33280      Quashnock et al v. Ethicon, Inc. et al
2071   2:13-cv-33962      Smith v. Ethicon, Inc. et al
2072   2:14-cv-00064      Searl v. Ethicon, Inc. et al
2073   2:14-cv-00572      Gorden et al v. Ethicon, Inc. et al
2074   2:14-cv-01361      Olivarez v. Ethicon, Inc. et al
2075   2:14-cv-10912      Hillman v. Ethicon, Inc. et al
2076   2:13-cv-14183      Lindquist v. Ethicon, Inc. et al
2077   2:12-cv-01395      Fouts v. Johnson & Johnson et al
2078   2:12-cv-01786      Lawson v. Ethicon, Inc. et al
2079   2:13-cv-02007      M oss et al v. M entor Corporation et al
2080   2:14-cv-25537      Kirts v. Ethicon, Inc. et al
2081   2:14-cv-27552      Sheldon v. Coloplast Corp. et al
2082   2:14-cv-00310      La Coste v. Coloplast Corp. et al
2083   2:13-cv-20787      Campbell et al v. M entor Corporation et al
2084   2:13-cv-21351      Johnson et al v. M entor Corporation et al
2085   2:13-cv-22100      Clark-Ajemian v. Ethicon, Inc. et al
2086   2:13-cv-00469      Rozman v. Ethicon, Inc. et al
2087   2:15-cv-09702      Brantley et al v. Ethicon, Inc. et al
2088   2:12-cv-01663      Glenn et al v. Ethicon, Inc. et al
2089   2:12-cv-07109      Coates v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19             Page 54 of 55 PageID 1136

       Civil Action No.                             Case Style
2090   2:12-cv-08015      Stem v. Ethicon, Inc. et al
2091   2:14-cv-14266      Dreisbach et al v. Ethicon, Inc. et al
2092   2:14-cv-12247      Dobbins et al v. Ethicon, Inc. et al
2093   2:13-cv-15480      M cNevin v. Ethicon, Inc. et al
2094   2:14-cv-19720      Jones-Wilson v. Ethicon, Inc. et al
2095   2:14-cv-26217      M cAuliffe v. Ethicon, Inc. et al
2096   2:15-cv-01212      Sanders et al v. Ethicon, Inc. et al
2097   2:14-cv-22502      Salvato v. Ethicon, Inc. et al
2098   2:14-cv-22703      M cCormack v. Ethicon, Inc. et al
2099   2:15-cv-01635      Hamm v. Ethicon, Inc. et al
2100   2:15-cv-05913      Saez v. Ethicon, Inc. et al
2101   2:14-cv-29305      Dunlap et al v. Ethicon, Inc. et al
2102   2:16-cv-02724      Siniard v. Ethicon, Inc. et al
2103   2:16-cv-06071      Kowalski v. Ethicon, Inc. et al
2104   2:16-cv-06423      Flath et al v. Ethicon, Inc. et al
2105   2:15-cv-08119      Wherry et al v. Ethicon, Inc. et al
2106   2:16-cv-00502      M cBride v. Ethicon, Inc. et al
2107   2:17-cv-01863      Evans et al v. Ethicon, Inc. et al
2108   2:16-cv-00635      Nalley v. M entor Worldwide LLC et al
2109   2:17-cv-03547      Lawrence v. Ethicon, Inc. et al
2110   2:16-cv-11642      Wilkinson et al v. Ethicon, Inc. et al
2111   2:17-cv-04172      Engstrom v. Ethicon, Inc. et al
2112   2:15-cv-14910      Polanco et al v. Ethicon, Inc. et al
2113   2:16-cv-02931      Berry v. Ethicon, Inc. et al
2114   2:14-cv-00769      Juarez v. Ethicon, Inc. et al
2115   2:12-cv-02511      Howard et al v. Ethicon, Inc. et al
2116   2:12-cv-07767      White v. Ethicon, Inc. et al
2117   2:14-cv-15403      Furtak et al v. Coloplast Corp. et al
2118   2:13-cv-16114      Cordero et al v. Ethicon, Inc. et al
2119   2:13-cv-24192      M cCormack v. Ethicon, Inc. et al
2120   2:13-cv-24445      Holliday v. Ethicon, Inc. et al
2121   2:13-cv-06726      Kirschbaum et al v. Ethicon, Inc. et al
2122   2:13-cv-20091      Berka v. Coloplast Corp. et al
2123   2:13-cv-08443      M organ v. Ethicon, Inc. et al
2124   2:13-cv-10674      M axwell v. Ethicon, Inc. et al
2125   2:13-cv-11847      Ware et al v. Ethicon, Inc. et al
2126   2:12-cv-09579      Kelley et al v. Ethicon, Inc. et al
2127   2:13-cv-00126      Howard v. Ethicon, Inc. et al
2128   2:14-cv-13214      M oya-Goodwin et al v. Ethicon, Inc. et al
2129   2:14-cv-12776      M arunich et al v. Ethicon, Inc. et al
2130   2:14-cv-15129      Firchow v. Ethicon, Inc. et al
                                 EXHIBIT
  Case 3:19-cv-02585-N Document 47         1
                                   Filed 04/10/19           Page 55 of 55 PageID 1137

       Civil Action No.                           Case Style
2131   2:13-cv-16171      Stewart v. Ethicon, Inc. et al
2132   2:13-cv-17137      M ason et al v. Ethicon, Inc. et al
2133   2:13-cv-03202      Saft et al v. Ethicon, Inc. et al
2134   2:13-cv-03295      Johnson v. Ethicon, Inc. et al
2135   2:13-cv-20685      Newton v. Ethicon, Inc. et al
2136   2:13-cv-09541      Pensgen v. Ethicon, Inc. et al
2137   2:13-cv-10172      Nellenbach v. Ethicon, Inc. et al
2138   2:13-cv-28543      Garvey et al v. M entor Worldwide LLC et al
